Exhibit 10.2

 

Application for confidential treatment for a portion of this document has been
submitted to the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.  This document omits the information
subject to the confidentiality request.  Omissions are designated by the symbol
“**”.  A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (“Agreement”), effective as of the 11th day of March,
2008 (“the Effective Date”), is made and entered into by and between Heeling
Sports Limited, a Texas limited partnership having its principal place of
business at 3200 Belmeade Drive, Suite 100, Carrollton, Texas 75006 (hereinafter
“Heeling”), and Elan-Polo, Inc., a Missouri corporation having its principal
place of business at 2005 Walton Road, Saint Louis, Missouri 63114, (hereinafter
“Elan-Polo”) (Heeling and Elan-Polo are each sometimes referred to hereinafter
as a “Party” and collectively sometimes referred to hereinafter as the
“Parties”).

 

WITNESSETH:

 

WHEREAS, Heeling is the owner of record of U.S. Patent Nos.: 6,698,769 B2;
6,406,038 B2; 6,450,509 B2; 6,739,602 B2; 6,746,026 B2; 6,979,003 B2; 7,165,773
B2; 7,063,336 B2; and 7,165,774 B2 (all of which patents, published patent
applications, and all parents, continuations, continuations-in-part, divisionals
and reissues of any of the foregoing, including without limitation all foreign
patents and foreign patent applications corresponding to any of the foregoing,
are referred to hereinafter collectively as the “Heeling Patents”);

 

WHEREAS, Heeling is the owner of various US and foreign trademark registrations
and common law trademarks that include, among others, the HEELYS trademark and
the Heelys logo, such as that illustrated in US Trademark Reg. No. 3339689 (all
of which are collectively referred to as “Heeling Trademarks”);

 

--------------------------------------------------------------------------------


 

WHEREAS, Heeling sells or licenses wheeled footwear branded with the Heeling
Trademarks and that contain one or more wheels in the sole of the heel (“HEELYS
Skates”);

 

WHEREAS, Elan-Polo manufactured 1,210,000 pairs of wheeled skates that contained
a wheel configuration on the bottom of the sole as shown in the photographs of
Exhibit A (“Shoe Skates”) and that displayed the brand name “Spinners” as well
as a spiral design element (“Spinners Logo”);

 

WHEREAS, the Shoe Skates are covered by one or more claims of one or more of the
Heeling Patents;

 

WHEREAS, Heeling agrees that Elan-Polo has acted at all times in good faith and
without malice, bad faith, or willful disregard of the Heeling Patents;

 

WHEREAS, a lawsuit is presently pending between Heeling and Elan-Polo that is
styled as Heeling Sports Limited v. Wal-Mart Stores, Inc., and Elan-Polo, Inc.,
Civil Action No. 3:07-CV-1695 in the United States District Court for the
Northern District of Texas, Dallas Division (the “Lawsuit”); and

 

WHEREAS, the Parties desire to settle the Lawsuit on the terms and conditions
stated herein, and including all Exhibits hereto.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
conditions set forth above and herein, the Parties further agree as follows:

 


1.             UPON THE EXECUTION OF THIS AGREEMENT, THE ATTORNEYS FOR THE
PARTIES WILL EXECUTE A FINAL JUDGMENT IN THE FORM ATTACHED HERETO AS EXHIBIT B
(THE “FINAL JUDGMENT”) AND WILL PROMPTLY CAUSE THE FINAL JUDGMENT TO BE ENTERED
IN THE LAWSUIT AFTER THE INITIAL PAYMENT, WHICH IS DEFINED BELOW, IS FULLY
RECEIVED BY HEELING.


 


2

--------------------------------------------------------------------------------


 

2.             Elan-Polo, including its affiliates, officers and
representatives, agrees that the issues of patent validity and enforceability of
U.S. Patent Nos. 6,698,769 B2; 6,406,038 B2; 6,450,509 B2; 6,739,602 B2;
6,746,026 B2; 6,979,003 B2; 7,165,773 B2; 7,063,336 B2; and 7,165,774 B2 are
hereby fully and finally concluded and disposed of, and that all such patents
are valid and enforceable.  Accordingly, Elan-Polo, including its affiliates,
officers and representatives, shall not directly or indirectly, unless required
by a court order, participate, sponsor or assist in any action or assist others,
either directly or indirectly, in contesting the validity or enforceability of
any of the patents referenced above, either now or in the future.  While the
Technology Agreement, which is defined below, is still in force between the
parties, and for a period of five years thereafter, Elan-Polo shall inform
Heeling in writing within a reasonably timely manner of any inquires or requests
made to or through an officer or senior executive of Elan-Polo or its
affiliates, either directly or indirectly, in connection with the development,
sales or importation of wheeled footwear or skates.  During this same period,
Elan Polo shall notify Heeling in a reasonably timely manner of any third party
infringers to which Elan-Polo becomes aware and shall supply all supporting
evidence in the possession or control of Elan-Polo.

 


3.             ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND
REPRESENTATIVES, ADMITS THAT ALL OF THE CLAIMS OF THE ISSUED HEELING PATENTS ARE
VALID, ENFORCEABLE AND PATENTABLY DISTINCT FROM THE CITED REFERENCES AND OTHER
AVAILABLE ART.  ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND
REPRESENTATIVES, FURTHER COVENANTS AND AGREES TO WAIVE AND RELINQUISH, AND DOES
HEREBY WAIVE AND RELINQUISH, NOW AND FOREVER, THE RIGHT TO ASSERT OR CLAIM THAT
ANY OF THE CLAIMS OF THE HEELING PATENTS ARE INVALID OR UNENFORCEABLE FOR ANY
REASON, REGARDLESS OF WHETHER ANY SUCH ASSERTIONS OR CLAIMS WOULD BE MADE OR
INITIATED IN ANY COURT, ANY ARBITRATION, THE U.S. PATENT AND TRADEMARK


 


3

--------------------------------------------------------------------------------



 

Office (“PTO”), or other judicial or administrative proceeding, such as the U.S.
International Trade Commission, and regardless of whether any such assertions or
claims would be made or initiated directly or indirectly, including by way of
claim, defense, counterclaim, offset, interference, reexamination, protest,
reissue or the like.  It is the intent of the Parties and the provisions of this
paragraph that, to the fullest and broadest extent permitted by law, Elan-Polo,
including its affiliates, officers and representatives, shall never challenge
the validity or enforceability of the Heeling Patents or any of the claims
thereof, and Elan-Polo, including its affiliates, officers and representatives,
will never assist any third party, either directly or indirectly, in a challenge
to the validity or enforceability of the Heeling Patents, or assist others with
wheeled footwear that would be covered by any claims of the Heeling Patents. 
Elan-Polo, including its affiliates, officers and representatives, acknowledges
and agrees that such preclusion is intended to be broader than the prohibition
on such challenges arising from the doctrines of res judicata and collateral
estoppel.


 


4.             ELAN-POLO, INCLUDING ITS AFFILIATES AND OFFICERS, REPRESENTS AND
WARRANTS THE FOLLOWING:


 


4.1           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HAD A
TOTAL OF 1,210,000 PAIRS OF SHOE SKATES MANUFACTURED IN 2007 BY TWO FACTORIES IN
**, IDENTIFIED BY NAME, ADDRESS/LOCATION AS DETAILED BELOW.  ELAN-POLO SHALL
ALSO PROVIDE HEELING WITH CONTACT INFORMATION FOR EACH SUCH FACTORY UPON
REQUEST.


 


FIRST FACTORY:        **


 


**


 


**

 


TEL **


 

FAX **

 

4

--------------------------------------------------------------------------------


 


SECOND FACTORY:  **


 

**


 

Tel: **


 

Fax: **


 

Vice General Manager: **


 

M-Phone: **


 


4.2           THE 1,210,000 PAIRS OF SHOE SKATES MADE IN THE TWO JUST IDENTIFIED
** FACTORIES ARE THE ONLY SHOE SKATES OR WHEELED FOOTWEAR OF ANY KIND THAT
ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HAS EVER MANUFACTURED,
HAD MANUFACTURED, SOLD, MARKETED OR DISTRIBUTED.


 


4.3           AS OF MARCH 10, 2008, ELAN-POLO HAD DELIVERED 1,200,000 PAIRS OF
SHOE SKATES TO WAL-MART STORES, INC. (“WAL-MART”) IN THE UNITED STATES AND HAD
PROVIDED 10,000 PAIRS OF SHOE SKATES TO WAL-MART CANADA, AND HAD NOT PROVIDED OR
DELIVERED SHOE SKATES TO ANY OTHER THIRD PARTY.  **.


 


4.4           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND REPRESENTATIVES,
REPRESENTS THAT NO MORE SHOE SKATES WILL BE MADE, SOURCED OR ACQUIRED ANYWHERE
IN THE WORLD WITHOUT THE PRIOR WRITTEN PERMISSION OF HEELING.


 


4.5           BASED ON SELL THROUGH PROJECTIONS AND PAST EXPERIENCE IN DEALING
WITH WAL-MART, ELAN-POLO ESTIMATES THAT BY JUNE 30, 2008, NO MORE OF THE SHOE
SKATES SHALL BE AVAILABLE FOR PURCHASE AT WAL-MART.  ANY RETURNS OR REFUSALS OF
THE SHOE SKATES BY

 

5

--------------------------------------------------------------------------------



 


WAL-MART SHALL BE PROMPTLY REPORTED TO HEELING, AND ELAN-POLO AND HEELING SHALL
MUTUALLY AGREE ON A DISPOSAL PLAN FOR SUCH SHOE SKATES, WHICH MAY INCLUDE EITHER
THE AGREED UPON DESTRUCTION OR OTHER SALES OF THE RETURNED SHOE SKATES.


 


4.6           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HAS NOT
FILED AND WILL NOT FILE FOR ANY PATENT PROTECTION OR OTHER INVENTION PROTECTION
IN CONNECTION WITH ANY ASPECT OF THE SHOE SKATES.  ELAN-POLO, INCLUDING ITS
AFFILIATES, OFFICERS AND AGENTS, HEREBY ASSIGNS TO HEELING ANY AND ALL
INTELLECTUAL PROPERTY RIGHTS, INCLUDING, FOR EXAMPLE, ANY PATENT, COPYRIGHT, OR
TRADE SECRET RIGHTS, ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS,
HAS IN ANY INVENTION OR INNOVATION RELATED TO (I) THE SHOE SKATES, AND (II) ANY
RIGHTS IN ANY IMPROVEMENTS TO WHEELED FOOTWEAR, AND WHEELED FOOTWEAR THAT
INCLUDE ONE OR MORE WHEELS IN THE HEEL THAT ARE MADE NOW OR IN THE FUTURE, AND
WHETHER DOCUMENTED IN TANGIBLE OR INTANGIBLE FORM.  ELAN-POLO SHALL NOT RETAIN
ANY “SHOP-RIGHT,” RIGHT TO PRACTICE, OR ANY OTHER USE OR OTHER RIGHTS IN SUCH
ASSIGNED RIGHTS.  AS TO ELAN-POLO’S OBLIGATIONS TO ASSIGN IMPROVEMENTS OR
INNOVATIONS IN WHEELED FOOTWEAR BASED SOLELY ON ELAN-POLO’S DEVELOPMENTS,
ELAN-POLO’S OBLIGATIONS SHALL CONTINUE UNTIL THE LATER OF (I) MARCH 10, 2013, OR
(II) TWO YEARS AFTER THE TERMINATION OR EXPIRATION OF THIS TECHNOLOGY AGREEMENT,
BUT IN NO EVENT SHALL ELAN-POLO BE ENTITLED TO USE OR DISCLOSE ANY INTELLECTUAL
PROPERTY RIGHTS OWNED, ASSIGNED TO OR LICENSED BY HEELING.  ELAN-POLO, INCLUDING
ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO SIGN NECESSARY DOCUMENTS
REQUESTED BY HEELING TO EFFECT THE TRANSFER OF SUCH RIGHTS TO HEELING, AND
ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO TESTIFY AS
NECESSARY IN LEGAL AND ADMINISTRATIVE PROCEEDINGS AS TO SUCH TRANSFER OF
RIGHTS.  ELAN-POLO SHALL NOT USE OR REVEAL ANY SUCH IMPROVEMENTS OR INNOVATIONS
IN WHEELED FOOTWEAR TO ANY THIRD PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF

 

6

--------------------------------------------------------------------------------



 


HEELING.  ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO
TIMELY PROVIDE A DETAILED DESCRIPTION OF ANY SUCH IMPROVEMENTS OR INNOVATIONS,
AND ALL CORRESPONDING DOCUMENTATION TO HEELING.


 


4.7           THERE IS NO MATERIAL FACT KNOWN TO ELAN-POLO, INCLUDING ITS
AFFILIATES, OFFICERS AND AGENTS, THAT MATERIALLY AND ADVERSELY AFFECTS THE
OWNERSHIP OF ANY OF THE HEELING PATENTS.


 


5.             ELAN-POLO SHALL PAY HEELING A NON-REFUNDABLE PAYMENT OF
$1,400,000 ACCORDING TO THE FOLLOWING PAYMENT TERMS:  (I) AT THE EXECUTION OF
THIS AGREEMENT, ELECTRONICALLY TRANSFER $750,000 USD TO HEELING IN A BANK
ACCOUNT SPECIFIED BY HEELING IN WRITING (“INITIAL PAYMENT”); (II) IN APRIL OF
2008, ELECTRONICALLY TRANSFER $250,000 USD TO HEELING IN A BANK ACCOUNT
SPECIFIED BY HEELING; (III) IN FEBRUARY OF 2009, ELECTRONICALLY TRANSFER
$250,000 USD TO HEELING IN A BANK ACCOUNT SPECIFIED BY HEELING, AND (IV) IN
FEBRUARY OF 2010, ELECTRONICALLY TRANSFER $150,000 USD TO HEELING IN A BANK
ACCOUNT SPECIFIED BY HEELING.  IN THE EVENT HEELING AND ELAN-POLO AGREE IN
WRITING TO EXTEND THE TECHNOLOGY AGREEMENT FOR A FOURTH YEAR (AS DEFINED IN THE
TECHNOLOGY AGREEMENT), IN FEBRUARY OF 2011 ELAN-POLO SHALL ELECTRONICALLY
TRANSFER $150,000 USD TO HEELING IN A BANK ACCOUNT SPECIFIED BY HEELING. 
ELAN-POLO ACKNOWLEDGES AND AGREES THAT SUCH PAYMENTS IN THIS AGREEMENT SHALL BE
DUE AND PAYABLE, WITHOUT RECOURSE TO HEELING, AND WITHOUT RESPECT TO ANY OF THE
HEELING TRADEMARKS OR THE HEELING PATENTS.


 


6.             UPON THE EXECUTION OF THIS AGREEMENT, THE PARTIES SHALL EXECUTE A
TECHNOLOGY LICENSE AGREEMENT IN THE FORM ATTACHED HERETO AS EXHIBIT C (THE
“TECHNOLOGY AGREEMENT”) PURSUANT TO WHICH ELAN-POLO WILL BE GRANTED LIMITED,
EXCLUSIVE PATENT RIGHTS AND KNOW-HOW RIGHTS OF HEELING FOR THE PURPOSE OF
PERMITTING ELAN-POLO TO MANUFACTURE, IMPORT, OFFER TO SELL, AND SELL

 

7

--------------------------------------------------------------------------------



 


UP TO 750,000 PAIRS PER YEAR OF SHOE SKATES CONFIGURED ONLY AS SHOWN IN
EXHIBIT A WITH NON-REMOVABLE WHEELS SECURED BY FASTENERS NOT READILY REMOVABLE
TO CERTAIN MASS RETAILERS IN THE U.S. FOR THE FIRST TWO YEARS, AND UP TO 150,000
PAIRS PER YEAR OF SHOE SKATES CONFIGURED ONLY AS SHOWN IN EXHIBIT A WITH
NON-REMOVABLE WHEELS SECURED BY FASTENERS NOT READILY REMOVABLE TO CERTAIN MASS
RETAILERS IN THE U.S. FOR THE THIRD YEAR, ALL IN EXCHANGE FOR THE PAYMENT OF
CERTAIN AMOUNTS, WHICH SHALL INCLUDE, AMONG OTHER PAYMENT TERMS OUTLINED IN THE
TECHNOLOGY AGREEMENT, THE GREATER OF $** PER PAIR OR **% PER PAIR OF THE
WHOLESALE PRICE PAID TO ELAN-POLO FOR QUANTITIES OF SHOE SKATES THAT HEELING
PERMITS ELAN-POLO TO SELL OVER THE ANNUAL LIMITATIONS.


 


7.             ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES
THAT IT SHALL NOT SELL, DISTRIBUTE OR MAKE AVAILABLE REPLACEMENT WHEELS FOR ANY
OF THE SHOE SKATES OR ANY OTHER WHEELED FOOTWEAR.


 


8.             DELETED PARAGRAPH/


 


9.             EXCEPT AS PERMITTED BY THIS AGREEMENT INCLUDING PARAGRAPH 6
ABOVE, THE PARTIES ACKNOWLEDGE AND AGREE THAT ANY SALES OF SHOE SKATES IN THE
FUTURE BY ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, THAT ARE NOT
AUTHORIZED BY HEELING SHALL RESULT IN AN AGREED UPON PAYMENT TO HEELING BY
ELAN-POLO OF AT LEAST $** PER PAIR.  THE PARTIES FURTHER ACKNOWLEDGE AND AGREE
THAT ANY SALES OF WHEELED FOOTWEAR IN THE FUTURE BY ELAN-POLO, INCLUDING ITS
AFFILIATES, OFFICERS AND AGENTS, THAT ARE NOT AUTHORIZED BY HEELING AND ARE NOT
SHOE SKATES BUT INCLUDE A WHEEL OR WHEELS IN THE HEEL AND CAN BE USED FOR
WALKING AND ROLLING ON ONE OR MORE WHEELS IN THE HEEL, SHALL RESULT IN A PAYMENT
TO HEELING BY ELAN-POLO OF AT LEAST $15 PER PAIR.  ELAN-POLO, INCLUDING ITS
AFFILIATES, OFFICERS AND AGENTS, ACKNOWLEDGES AND AGREES THAT THE DESIGNATION OF
THESE PAYMENT AMOUNTS REPRESENT A FAIR ANALYSIS OF DAMAGES TO HEELING.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE PAYMENT AMOUNTS REPRESENT THE MINIMUM
THAT HEELING WILL BE ENTITLED WITHOUT

 

8

--------------------------------------------------------------------------------



 


PROVING ANY DAMAGES, BUT THAT HEELING IS EXPRESSLY PERMITTED TO PROVE ADDITIONAL
AND ENHANCED DAMAGES, IF APPLICABLE.  FURTHER, HEELING SHALL BE ENTITLED TO FULL
COMPENSATION FOR ANY ATTORNEY FEES IN ENFORCING THIS PARAGRAPH, OR ANY OTHER
PROVISION OF THIS AGREEMENT OR THE TECHNOLOGY AGREEMENT.  THIS PARAGRAPH SHALL
NOT BE INTERPRETED AS EITHER AN EXPRESS OR AN IMPLIED LICENSE TO ANY EXISTING OR
FUTURE INTELLECTUAL PROPERTY RIGHTS OF HEELING, SUCH AS THE HEELING PATENTS, THE
HEELING TRADEMARKS OR ANY OTHER INTELLECTUAL PROPERTY RIGHTS.


 


10.           UPON THE EXECUTION OF THIS AGREEMENT, AND WITH THE EXCEPTION OF
THE 1,210,000 PAIRS OF SHOES SKATES SOLD TO WAL-MART IN THE UNITED STATES AND
CANADA AS SET FORTH ABOVE, ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND
AGENTS,  SHALL CEASE ALL USE OF THE SPINNERS LOGO ON ADVERTISING MATERIAL,
WEBSITES, AND ANY SHOE SKATES MANUFACTURED AND SOLD IN THE FUTURE. 
NOTWITHSTANDING ANYTHING ELSE HEREIN TO THE CONTRARY, ELAN-POLO SHALL CEASE ALL
USE OF THE SPINNERS LOGO ON ITS WEBSITE BY APRIL 30, 2008.


 


11.           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, 
REPRESENTS AND WARRANTS THAT IT WILL NOT MANUFACTURE, SELL OR DISTRIBUTE ANY
SHOE SKATES, OTHER SKATES OR WHEELED FOOTWEAR ANYWHERE IN THE WORLD IN THE
FUTURE WITHOUT HEELING’S PRIOR WRITTEN CONSENT OR AS DETAILED IN THE TECHNOLOGY
AGREEMENT.  IN THE EVENT THAT ELAN-POLO IS PROVIDED WRITTEN PERMISSION BY
HEELING TO MANUFACTURE AND/OR SELL SHOE SKATES OR OTHER WHEELED FOOTWEAR,
ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HEREBY PROVIDES
HEELING WITH THE RIGHT TO CONDUCT QUARTERLY ACCOUNTING AND FINANCIAL AUDITS
RELATED IN ANY MANNER TO THE MANUFACTURE, IMPORTATION, SHIPPING, RECEIVING,
PRICING, INVENTORY, AND SALES OF SUCH PRODUCTS.  FURTHER, ELAN-POLO, INCLUDING
ITS AFFILIATES, OFFICERS AND AGENTS,  SHALL PROVIDE DETAILED INFORMATION ON
APPROVED MANUFACTURING AND SHIPPING FACILITIES RELATED TO THE MANUFACTURE OR
SHIPPING OF ANY SUCH PRODUCTS, AND SHALL ENSURE

 

9

--------------------------------------------------------------------------------



 


THAT HEELING IS PROVIDED ACCESS TO FULLY INSPECT SUCH FACILITIES AT LEAST ONCE A
MONTH AS DESIRED BY HEELING.


 


12.                                 ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS,  AGREES NEVER TO USE THE MARKS HEELYS, HEELIES, WHEELIES,
WHEELYS OR ANY MARK THAT MAY BE CONFUSINGLY SIMILAR TO ANY OF THE HEELING
TRADEMARKS.


 


13.                                 ELAN-POLO, AND ITS OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, SUCCESSORS AND
ASSIGNS, HEREBY RELEASE, RELINQUISH, AND FOREVER DISCHARGE HEELING, AND ITS
AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, VENDORS, VENDEES, CUSTOMERS, ADVERTISERS, INSURERS,
SUCCESSORS AND ASSIGNS, FROM ANY AND ALL OBLIGATIONS, DEBTS, AGREEMENTS,
PROMISES, DEMANDS, LIABILITIES, CLAIMS, ACTIONS AND CAUSES OF ACTION OF ANY AND
EVERY KIND OR CHARACTER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, NOW
EXISTING OR HERETOFORE EXISTING, OR WHICH MAY HEREAFTER EXIST, THAT ARISE OUT OF
OR RELATE IN ANY WAY TO THE FACTS OR CIRCUMSTANCES GIVING RISE TO OR MADE THE
BASIS OF ANY OF THE CLAIMS OR DEFENSES ASSERTED IN THE LAWSUIT, INCLUDING, BUT
NOT LIMITED TO, ANY CLAIMS AND CAUSES OF ACTION ALLEGED IN THE LAWSUIT OR WHICH
BY PLEADING, AMENDMENT OR SUPPLEMENT, COULD BE OR COULD HAVE BEEN ALLEGED
THEREIN; PROVIDED, HOWEVER, THAT NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO
RELEASE HEELING FROM ANY OBLIGATIONS IT HAS EXPRESSLY ASSUMED HEREUNDER.


 


14.                                 EFFECTIVE UPON THE TIMELY PAYMENT OF THE
INITIAL PAYMENT, AND CONTINGENT UPON THE TRUTH OF THE REPRESENTATIONS PROVIDED
HEREIN, HEELING, AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES, AGENTS,
REPRESENTATIVES, ATTORNEYS, SUCCESSORS AND ASSIGNS, HEREBY RELEASE, RELINQUISH,
AND FOREVER DISCHARGE ELAN-POLO AND ITS OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, VENDORS, VENDEES, CUSTOMERS,
INCLUDING WAL-MART AS IT RELATES TO THE SHOE SKATES MANUFACTURED AND SOLD BY
ELAN-POLO AS DESCRIBED HEREIN IN PARAGRAPH 4.1,


 


10

--------------------------------------------------------------------------------



 


ADVERTISERS, INSURERS, SUCCESSORS AND ASSIGNS, FROM ANY AND ALL OBLIGATIONS,
DEBTS, AGREEMENTS, PROMISES, DEMANDS, LIABILITIES, CLAIMS, ACTIONS AND CAUSES OF
ACTION OF ANY AND EVERY KIND OR CHARACTER, WHETHER KNOWN OR UNKNOWN, SUSPECTED
OR UNSUSPECTED, NOW EXISTING OR HERETOFORE EXISTING, OR WHICH MAY HEREAFTER
EXIST, THAT ARISE OUT OF OR RELATE IN ANY WAY TO THE FACTS OR CIRCUMSTANCES
GIVING RISE TO OR MADE THE BASIS OF ANY OF THE CLAIMS OR DEFENSES ASSERTED IN
THE LAWSUIT, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS AND CAUSES OF ACTION
ALLEGED IN THE LAWSUIT OR WHICH BY PLEADING, AMENDMENT OR SUPPLEMENT, COULD BE
OR COULD HAVE BEEN ALLEGED THEREIN; INCLUDING, E.G., CLAIMS FOR TRADEMARK
INFRINGEMENT, TRADE DRESS INFRINGEMENT, OR UNFAIR TRADE PRACTICES; PROVIDED,
HOWEVER, THAT NOTHING IN THIS PARAGRAPH SHALL BE CONSTRUED TO RELEASE ELAN-POLO
FROM ANY OBLIGATIONS UNDER THIS AGREEMENT, THE EXHIBITS, OR FROM ANY OBLIGATIONS
UNDER THE FINAL JUDGMENT ENTERED IN THE LAWSUIT.


 


15.                                 ELAN-POLO’S REPRESENTATIONS AND WARRANTIES
PROVIDED IN THIS AGREEMENT SHALL BE TRUE AND CORRECT ON THE EFFECTIVE DATE AND
SHALL SURVIVE THE EFFECTIVE DATE.


 


16.                                 ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, ACKNOWLEDGES AND AGREES THAT HEELING AND ITS AFFILIATES
SHALL HAVE NO LIABILITY OR RESPONSIBILITY, WHATSOEVER, IN CONNECTION WITH THE
SHOE SKATES, INCLUDING, FOR EXAMPLE, THE EXISTING INVENTORY AND ANY FUTURE
SKATES OR WHEELED FOOTWEAR SOLD BY ELAN-POLO, , INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, WHETHER COVERED OR PRODUCED UNDER THE TECHNOLOGY AGREEMENT
OR OTHERWISE.


 


17.                                 ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, SHALL FULLY AND COMPLETELY DEFEND, INDEMNIFY AND HOLD
HARMLESS HEELING, INCLUDING ITS AFFILIATES, OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, ATTORNEYS, VENDORS, VENDEES, CUSTOMERS,
ADVERTISERS, INSURERS, SUCCESSORS AND ASSIGNS, FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION, LIABILITIES, DAMAGES, LOSSES, COSTS AND
EXPENSES OF ANY NATURE (INCLUDING


 


11

--------------------------------------------------------------------------------



 


REASONABLE ATTORNEY FEES) ARISING OUT OF OR RELATING TO IN ANY MANNER
WHATSOEVER: (A) ANY FALSE REPRESENTATION BY ELAN-POLO OR ANY OF ITS OFFICERS,
DIRECTORS, AGENTS, SUB-CONTRACTORS, EMPLOYEES, INVITEES, OR SPONSORS, (B) ANY
BREACH OF WARRANTY HEREUNDER BY ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS
AND AGENTS, OR (C) THE SHOE SKATES, THE EXISTING INVENTORY, OR ANY SKATE OR
WHEELED FOOTWEAR MADE OR SOLD BY ELAN-POLO OR ITS AFFILIATES, OFFICERS AND
AGENTS AND INCLUDING ANY WHEELED FOOTWEAR OR OTHER PRODUCTS SOLD UNDER THE
TECHNOLOGY AGREEMENT.  ELAN-POLO’S, INCLUDING ITS AFFILIATES, OFFICERS AND
AGENTS,  OBLIGATIONS TO DEFEND, INDEMNIFY AND HOLD HARMLESS IN THIS PARAGRAPH
SHALL INCLUDE, WITHOUT LIMITATION, ANY CLAIM, DEMAND, CAUSE OF ACTION OR
DAMAGES, INCLUDING PERSONAL INJURY CLAIMS AND PRODUCT LIABILITY CLAIMS RELATED
IN ANY MANNER TO THE SHOE SKATES, THE EXISTING INVENTORY, OR ANY SKATE OR
WHEELED FOOTWEAR MADE OR SOLD BY ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS,
AGENTS AND ASSIGNEES, AND INCLUDING, FOR EXAMPLE, RELATED TO THE SALES, USE,
ADVERTISING, AND MARKETING OF THE SHOE SKATES, THE EXISTING INVENTORY, OR ANY
SKATE OR WHEELED FOOTWEAR MADE OR SOLD BY ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, PREVIOUSLY OR IN THE FUTURE, SUCH AS UNDER THE TECHNOLOGY
AGREEMENT.  IN THE EVENT ANY CLAIM OR THREAT IS MADE AGAINST HEELING THAT IS
RELATED IN ANY MANNER TO ANY ITEM ADDRESSED IN THIS PARAGRAPH, ELAN-POLO,
INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO PROMPTLY AND FULLY, AND
ON A MONTHLY BASIS, REIMBURSE HEELING FOR COSTS INCURRED IN USING LEGAL COUNSEL
AGREEABLE TO HEELING AND ELAN-POLO, WHO SHOULD NOT UNREASONABLY WITHHOLD CONSENT
OF HEELING’S LEGAL COUNSEL OF CHOICE, TO IMMEDIATELY ADVISE HEELING IN DEFENDING
AND SETTLING SUCH CLAIM, THREAT, OR ACTION.  FURTHER, ELAN-POLO, INCLUDING ITS
AFFILIATES, OFFICERS AND AGENTS, AGREES TO PROMPTLY NOTIFY HEELING IN WRITING OF
ANY CLAIM BY ANY THIRD PARTY THAT ANY WHEELED FOOTWEAR MADE OR SOLD BY
ELAN-POLO, INCLUDING THE SHOE SKATES, ARE DEFECTIVE OR WERE SOMEHOW RESPONSIBLE
FOR ANY TYPE OF PERSONAL INJURY OR DAMAGE TO PROPERTY.  HEELING AGREES TO TIMELY
NOTIFY ELAN-POLO OF ANY


 


12

--------------------------------------------------------------------------------



 


OCCURRENCE THAT MIGHT LEAD TO AN OBLIGATION BY ELAN-POLO TO DEFEND, INDEMNIFY
AND HOLD HARMLESS HEELING AS SET FORTH IN THIS PARAGRAPH.


 


18.                                 UNLESS BARRED BY THE STATUTE OF LIMITATIONS,
ELAN-POLO SHALL, THROUGHOUT THE TERM OF THIS AGREEMENT AND THE TECHNOLOGY
AGREEMENT, AND AS LONG AS THE SHOE SKATES OR OTHER WHEELED FOOTWEAR OR SKATES
MADE OR SOLD BY ELAN-POLO ARE STILL IN USE BY CONSUMERS, OBTAIN AND MAINTAIN AT
ITS OWN COST AND EXPENSE FROM A QUALIFIED INSURANCE COMPANY LICENSED TO DO
BUSINESS IN TEXAS AND HAVING BOTH A MOODY’S RATING OF B+ OR BETTER AND AN A.M.
BEST RATING OF A-VII OR BETTER, PRODUCT LIABILITY INSURANCE FOR ALL SUCH WHEELED
FOOTWEAR, INCLUDING THE SHOE SKATES, WITH COVERAGE FROM CLAIMS FOR PERSONAL
INJURY (INCLUDING BODILY INJURY AND DEATH) AND PROPERTY DAMAGE, AND NAMING
HEELYS, INC., HEELING AND ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
AND SHAREHOLDERS, AS ADDITIONAL INSUREDS, AND SHALL CONTAIN A WAIVER OF
SUBROGATION WITH RESPECT TO THE ADDITIONAL INSUREDS.  AN ENDORSEMENT LISTING
HEELING, AND ITS AFFILIATES, SUCH AS HEELYS INC., AS ADDITIONAL INSUREDS SHALL
BE PROVIDED IN THE FORM AS SHOWN IN THE ATTACHED EXHIBIT D.  SUCH POLICY SHALL
PROVIDE PROTECTION AGAINST ALL CLAIMS, DEMANDS, AND CAUSES OF ACTION RELATED TO
OR ARISING OUT OF WHEELED FOOTWEAR, INCLUDING, FOR EXAMPLE, ANY DEFECT, ALLEGED
DEFECT OR OTHERWISE, OF ANY SUCH PRODUCTS, INCLUDING THE SHOE SKATES, THE
EXISTING INVENTORY, OR ANY SKATE OR WHEELED FOOTWEAR MADE OR SOLD BY ELAN-POLO
OR AT ITS DIRECTION, INCLUDING ANY MATERIAL USED IN CONNECTION THEREWITH OR ANY
USE THEREOF.  THE AMOUNT OF COVERAGE SHALL NOT BE LESS THAN $1,000,000 PER
OCCURRENCE AND $2,000,000 IN THE AGGREGATE.  THE POLICY SHALL PROVIDE FOR AT
LEAST 30 DAYS UNRESTRICTED NOTICE TO HEELING FROM THE INSURER BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, IN THE EVENT OF ANY MODIFICATION,
CANCELLATION, OR TERMINATION THEREOF.  THE POLICY SHALL BE PRIMARY AND NOT
CONTRIBUTORY, AND SHALL BE ON AN OCCURRENCE BASIS.  ELAN-POLO SHALL FURNISH
HEELING AT ALL TIMES (INCLUDING ON THE EFFECTIVE DATE) A CURRENT COPY OF SUCH
POLICY,


 


13

--------------------------------------------------------------------------------



 


AS WELL AS A CERTIFICATE OF INSURANCE EVIDENCING SAME.  IN NO EVENT SHALL
ELAN-POLO MANUFACTURE, HAVE MADE, DISTRIBUTE, OR SELL ANY SHOE SKATES OR OTHER
SKATES OR WHEELED FOOTWEAR UNDER THIS AGREEMENT OR THE TECHNOLOGY AGREEMENT
PRIOR TO RECEIPT AND ACCEPTANCE BY HEELING OF SUCH EVIDENCE OF INSURANCE. 
ELAN-POLO ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS SET FORTH IN THIS
AGREEMENT, INCLUDING, FOR EXAMPLE, ELAN-POLO’S OBLIGATIONS TO INDEMNIFY, DEFEND
AND HOLD HARMLESS OF PARAGRAPH 17 OR ELSEWHERE IN THIS AGREEMENT, SHALL NOT BE
LIMITED BY THE INSURANCE REQUIREMENTS OF THIS  PARAGRAPH.


 


19.                                 EACH OF THE PARTIES AGREE, IMMEDIATELY UPON
REQUEST THEREFOR, TO PREPARE, EXECUTE, ACKNOWLEDGE, DELIVER, OR FILE SUCH OTHER
AND FURTHER PAPERS, FORMS, INSTRUMENTS, AND DOCUMENTS, AND TO TAKE SUCH OTHER
AND FURTHER ACTION, AS MAY BE NECESSARY OR CONVENIENT TO EVIDENCE, PERFECT, OR
ENFORCE ANY OF THE RIGHTS AND OBLIGATIONS ARISING UNDER OR IN CONNECTION
HEREWITH OR WITH ANY DOCUMENT OR AGREEMENT REFERRED TO HEREIN OR OTHERWISE TO
CONSUMMATE OR CARRY OUT THE INTENT OF THIS AGREEMENT.


 


20.                                 ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, WILL NOT PROVIDE OR DISCLOSE TO ANY THIRD PARTY THE TERMS
OR PROVISIONS OF THIS AGREEMENT OR THE TECHNOLOGY AGREEMENT; PROVIDED, HOWEVER,
THAT ELAN-POLO IS NOT PRECLUDED FROM PROVIDING OR DISCLOSING THE TERMS OR
PROVISIONS OF THIS AGREEMENT (A) IN CONNECTION WITH FEDERAL OR STATE INCOME TAX
MATTERS, (B) IN CONNECTION WITH FINANCIAL STATEMENTS OR REPORTS PREPARED IN THE
USUAL COURSE OF BUSINESS, INCLUDING WITHOUT LIMITATION SUCH STATEMENTS OR
REPORTS PREPARED FOR SUBMISSION TO ITS BANKS, LENDERS, LENDING INSTITUTIONS,
INSURERS OR PROSPECTIVE INSURERS, OR (C) IN CONNECTION WITH ANY COURT
PROCEEDING, PROVIDED THAT ELAN-POLO SHALL FIRST MAKE REASONABLE EFFORTS TO
CONTACT HEELING BEFORE DISCLOSING AND TO OBTAIN ISSUANCE OF A PROTECTIVE ORDER
TO MAINTAIN THE CONFIDENTIALITY OF THESE


 


14

--------------------------------------------------------------------------------



 


DOCUMENTS.  WITHIN TEN DAYS OF THE EFFECTIVE DATE OF THIS AGREEMENT, ELAN-POLO
AND HEELING SHALL MUTUALLY AGREE ON A JOINT PRESS RELEASE COMMUNICATING THE
SETTLEMENT OF THE LAWSUIT.


 


21.                                 HEELING SHALL NOT DISCLOSE THIS AGREEMENT OR
THE TECHNOLOGY AGREEMENT TO THIRD PARTIES EXCEPT WHERE NOTED HEREIN.  HEELING
AND ITS AFFILIATES SHALL BE FREE TO DISCLOSE THE AGREEMENT AND THE TECHNOLOGY
AGREEMENT IN CONNECTION WITH ANY REGULATORY FILINGS IT DEEMS APPROPRIATE, SUCH
AS FOR EXAMPLE, FILINGS TO ANY GOVERNMENTAL PATENT OFFICE, IN CONNECTION WITH
ANY LAWSUIT OR COURT PROCEEDING, OR IN CONNECTION WITH ANY US SECURITIES AND
EXCHANGE COMMISSION FILING OR FOREIGN EQUIVALENT, AND SHALL ISSUE ANY PRESS
RELEASES IT DEEMS APPROPRIATE NOT INCONSISTENT WITH THE CONTENT DISCLOSED IN ANY
SUCH REGULATORY FILING.  HEELING AND ITS AFFILIATES SHALL BE FREE TO DISCLOSE
THE AGREEMENT AND THE TECHNOLOGY AGREEMENT IN CONNECTION WITH ANY DISCUSSIONS,
COMMUNICATIONS OR CONFERENCES REPORTING FINANCIAL RESULTS OR PERFORMANCE, OR IN
CONNECTION WITH ANY COMMUNICATIONS WITH A STOCK ANALYST.  HEELING AND ITS
AFFILIATES SHALL BE FREE TO DISCLOSE THE AGREEMENT AND THE TECHNOLOGY AGREEMENT
IN CONNECTION WITH ANY NEGOTIATIONS WITH THIRD PARTIES TO LICENSE TECHNOLOGY OR
TO SETTLE A DISPUTE WITH HEELING OR ANY OF ITS AFFILIATES, IN CONNECTION WITH
ANY POTENTIAL ACQUISITION, SALE OF ASSETS, OR IN CONNECTION WITH ANY POTENTIAL
PURCHASE OR SALE OF SECURITIES.  FINALLY, HEELING AND ITS AFFILIATES SHALL BE
FREE TO DISCLOSE THE AGREEMENT AND THE TECHNOLOGY AGREEMENT (A) IN CONNECTION
WITH FEDERAL OR STATE INCOME TAX MATTERS, (B) IN CONNECTION WITH FINANCIAL
STATEMENTS OR REPORTS PREPARED IN THE USUAL COURSE OF BUSINESS, INCLUDING,
WITHOUT LIMITATION, SUCH STATEMENTS OR REPORTS PREPARED FOR SUBMISSION TO ANY OF
THE PARTIES’ BANKS, LENDERS, LENDING INSTITUTIONS, INSURERS OR PROSPECTIVE
INSURERS.  TO THE EXTENT ALL OR A PORTION OF THIS AGREEMENT OR THE TECHNOLOGY
AGREEMENT BECOMES PUBLICLY AVAILABLE BY THE LAWFUL DISCLOSURE BY A PARTY, THE
OTHER PARTY IS FREE TO DISCLOSE SUCH PORTION THAT IS NOW PUBLICLY AVAILABLE.


 


15

--------------------------------------------------------------------------------



 


22.                                 THE PROVISIONS OF THIS AGREEMENT ARE
SEVERABLE AND, IN THE EVENT ANY PARAGRAPH OR PROVISION HEREOF IS DECLARED
ILLEGAL OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE AGREEMENT
SHALL BE CONSTRUED, INTERPRETED AND ENFORCED AS IF SUCH PARAGRAPH OR PROVISION
WERE NEVER A PART HEREOF AND THE REMAINDER OF THE AGREEMENT SHALL BE EFFECTIVE
AND BINDING ON THE PARTIES.


 


23.                                 THIS AGREEMENT, TOGETHER WITH THE EXHIBITS
HERETO, CONTAIN THE ENTIRE AGREEMENT OF THE PARTIES AND ALL PRIOR NEGOTIATIONS
AND AGREEMENTS PERTAINING TO THE SUBJECT MATTER HEREOF ARE MERGED IN THIS
AGREEMENT.  EACH PARTY EXPRESSLY DISCLAIMS RELIANCE UPON ANY FACTS, PROMISES,
UNDERTAKINGS OR REPRESENTATIONS MADE BY ANY OTHER PARTY, OR THE AGENTS OR
ATTORNEYS OF ANY OTHER PARTY, PRIOR TO THE EXECUTION HEREOF AND NOT INCLUDED IN
THIS AGREEMENT.


 


24.                                 THIS AGREEMENT SHALL BE BINDING UPON AND
INURE TO THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS.  ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, ACKNOWLEDGES
AND AGREES THAT THAT THIS AGREEMENT AND THE TECHNOLOGY AGREEMENT ARE PERSONAL. 
AS SUCH, ELAN-POLO MAY NOT ASSIGN THIS AGREEMENT OR THE TECHNOLOGY AGREEMENT, BY
OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR WRITTEN APPROVAL OF HEELING.


 


25                                    ANY NOTICE OR COMMUNICATION REQUIRED OR
PERMITTED TO BE GIVEN BY EITHER PARTY HEREUNDER SHALL BE DEEMED SUFFICIENTLY
GIVEN IF MAILED BY REGISTERED MAIL OR BY NATIONALLY RECOGNIZED COURIER (FEDERAL
EXPRESS, UPS, OR THE LIKE) AND ADDRESSED TO THE PARTY TO WHOM NOTICE IS GIVEN AS
FOLLOWS:


 


 


IF TO ELAN-POLO:


ELAN-POLO, INC.


 


 


JOSEPH V. RUSSELL, CO-CEO


 


 


603 MELROSE AVENUE


 


 


NASHVILLE, TN 37211


 


WITH A COPY (WHICH SHALL NOT CONSTITUTE NOTICE) FAXED TO ATTORNEY TIM F.
WILLIAMS, ESQ. AT (864) 233-7342, AND EMAILED TO TIMW@DORITY-MANNING.COM


 


16

--------------------------------------------------------------------------------



 


 


IF TO HEELING:


HEELING SPORTS LIMITED


 


 


MICHAEL HESSONG, CFO


 


 


3200 BELMEADE


 


 


CARROLLTON, TEXAS 75006


 


WITH A COPY  (WHICH SHALL NOT CONSTITUTE NOTICE) FAXED TO ATTORNEY ROBERT J.
WARD, ESQ. AT (214) 999-3266, AND EMAILED TO RWARD@GARDERE.COM.


 


26.                                 NO BREACH OF ANY PROVISION OF THIS AGREEMENT
CAN BE WAIVED UNLESS DONE SO EXPRESSLY AND IN WRITING. EXPRESS WAIVER OF ANY ONE
BREACH SHALL NOT BE DEEMED A WAIVER OF ANY OTHER BREACH OF THE SAME OR OF ANY
OTHER PROVISION HEREOF. THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO.


 


27.                                 EACH PERSON EXECUTING THIS AGREEMENT
WARRANTS THAT HE IS AUTHORIZED TO EXECUTE THE AGREEMENT ON BEHALF OF THE PARTY
FOR WHOM HE SIGNS.


 


28.                                 THIS AGREEMENT SHALL BE GOVERNED,
INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO ITS OR OTHER JURISDICTIONS CHOICE OF LAW RULES.  IT IS AGREED
THAT THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF TEXAS, DALLAS
DIVISION, SHALL HAVE EXCLUSIVE JURISDICTION AND VENUE TO DECIDE ANY DISPUTES
REGARDING THIS AGREEMENT, THE TECHNOLOGY AGREEMENT, OR ANY RELATED DISPUTE AMONG
THE PARTIES.


 


29.                                 THE TERM “AFFILIATES” AND “REPRESENTATIVES”
AS USED IN THIS AGREEMENT SHALL MEAN ANY PERSON OR ENTITY THAT DIRECTLY OR
INDIRECTLY THROUGH ONE OR MORE INTERMEDIARIES, CONTROLS OR IS CONTROLLED BY, OR
IS UNDER COMMON CONTROL (THROUGH THE POWER TO DIRECT OR CAUSE THE DIRECTION OF
THE MANAGEMENT OR POLICIES OF SUCH PERSON OR ENTITY THROUGH OWNERSHIP OF VOTING
SECURITIES, BY CONTRACT OR OTHERWISE) WITH SUCH PERSON OR ENTITY.


 


30.                                 THIS AGREEMENT MAY BE SIGNED IN ONE OR MORE
COUNTERPARTS, AND EACH FULLY EXECUTED COUNTERPART SHALL BE DEEMED AN ORIGINAL OF
THIS AGREEMENT WHICH, WHEN TAKEN TOGETHER,


 


17

--------------------------------------------------------------------------------



 


REPRESENT A FULLY EXECUTED AND COMPLETE AGREEMENT.  FACSIMILE SIGNATURES SHALL
BE DEEMED ORIGINAL SIGNATURES.


 


31.                                 EXCEPT WHERE A SHORTER TIME PERIOD IS
EXPRESSLY SPECIFIED ABOVE, THE OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL EXPIRE AFTER THE EXPIRATION OF THE LAST REMAINING OF U.S. PATENT NOS.
6,698,769 B2; 6,406,038 B2; 6,450,509 B2; 6,739,602 B2; 6,746,026 B2; 6,979,003
B2; 7,165,773 B2; 7,063,336 B2; AND 7,165,774 B2.


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in duplicate as of the date written adjacent to the signatures below by their
duly authorized representatives.

 

 

 

HEELING SPORTS LIMITED

 

 

 

 

 

 

Date:

 

 

By:

/s/ Ralph T. Parks

 

Name: Ralph T. Parks

 

Title: CEO

 

 

 

 

 

 

 

ELAN-POLO, INC.

 

 

 

 

 

 

Date:

 

 

By:

/s/ Joseph V. Russell

 

Name: Joseph V. Russell

 

Title: Co-CEO

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 

[g116381kc05i001.gif]

--------------------------------------------------------------------------------


 

[g116381kc05i002.gif]

--------------------------------------------------------------------------------


 

[g116381kc05i003.gif]

--------------------------------------------------------------------------------


 

Exhibit B

 

IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

 

HEELING SPORTS LIMITED,

§

 

 

§

 

Plaintiff,

§

 

 

§

Civil Action No. 3:07-CV-1695

v.

§

 

 

§

ECF

WAL-MART STORES, INC., and

§

 

ELAN-POLO, INC.

§

 

 

§

JURY TRIAL DEMANDED

Defendants.

 

 

 

FINAL JUDGMENT

 

On this date, came the parties in this action, and announced, prior to trial,
that they had reached a settlement agreeing, among other things, to the entry of
this Final Judgment; and, the Court being of the opinion that this judgment
should be entered as agreed to by the parties, it is ORDERED as follows:

 

1.             Plaintiff Heeling Sports Limited (“Heeling Sports”) is a Texas
limited partnership having its principal place of business in Carrollton, Texas.

 

2.             Defendant Wal-Mart Stores, Inc., a Delaware corporation with its
principal place of business in Bentonville, Arkansas, was previously dismissed
with prejudice.

 

3.             Defendant Elan-Polo, Inc. (“Elan-Polo”) is a Missouri corporation
with its  principal place of business in Saint Louis, Missouri.

 

4.             The Court has jurisdiction of the subject matter and of the
parties in this action.

 

5.             Heeling Sports is the owner of record of U.S. Patent
No. 6,698,769 B2, and such patent is valid and enforceable.

 

6.             Elan-Polo, its officers, agents, servants, employees and
attorneys, and all other persons in active concert or participation with them
who receive actual notice hereof by personal

 

--------------------------------------------------------------------------------


 

service or otherwise, are enjoined and restrained from infringing, inducing
infringement of and contributorily infringing any of the claims of U.S. Patent
No. 6,698,769 B2 (“the ‘769 Patent”), and from making, having made, importing,
using, selling or offering to sell products covered by any of the claims of the
‘769 Patent.

 

7.             Unless Elan-Polo is specifically authorized to do so pursuant to
a prior written agreement with Heeling Sports, Elan-Polo, its officers, agents,
servants, employees and attorneys, and all other persons in active concert or
participation with them who receive actual notice hereof by personal service or
otherwise, are enjoined and restrained from making, importing, selling and
offering to sell “Shoe Skates,” which are those skates shown in the attached
photographs of Exhibit A, as well as wheeled footwear with one or more wheels in
the heel that allow a user to walk on the forefoot and transition to rolling on
the one or more wheels in the heel.

 

8.             Elan-Polo agrees that the issues of patent validity and
enforceability are hereby fully and finally concluded and disposed of. 
Accordingly, Elan-Polo shall not participate in any action or assist others,
either directly or indirectly, in contesting the validity or enforceability of
the ‘769 Patent.

 

9.             Nothing herein shall be construed in any manner as an implied or
express license or consent for Elan-Polo under any existing, pending or future
intellectual property rights of Heeling Sports.

 

10.           The parties have resolved this action and other related pending
actions between them by entering into, among other things, a confidential
Settlement Agreement.  Any disputes regarding or relating to, and any
proceedings to enforce, this Final Judgment, as well as the Settlement Agreement
and related agreements, shall be exclusively resolved in this action by the

 

2

--------------------------------------------------------------------------------


 

U. S. District Court for the Northern District of Texas, Dallas Division, in
which both parties acknowledge and agree they are subject to personal
jurisdiction.

 

11.           Each party shall pay its own attorney fees and costs.

 

SO ORDERED on this                 day of
                                              , 2008.

 

 

 

 

Honorable Judge Reed C. O’Connor

 

United States District Judge

 

3

--------------------------------------------------------------------------------


 

APPROVED AND AGREED TO

AS TO FORM AND CONTENT:

 

Respectfully submitted this              day of March, 2008.

 

 

 

 

Craig B. Florence

 

Tim Williams

Attorney-in-Charge

 

South Carolina Bar No.

Texas Bar No. 07158010

 

timw@dority-manning.com

cflorence@gardere.com

 

DORITY & MANNING, P.A.

Thomas C. Wright

 

One Liberty Square

Texas Bar No. 24028146

 

55 Beattie Place, Suite 1600

twright@gardere.com

 

Greenville, South Carolina 29601

GARDERE WYNNE SEWELL, L.L.P.

 

Telephone: (864) 271-1592

1601 Elm Street, Suite 3000

 

Facsimile: (864) 233-7342

Dallas, Texas 75201

 

 

Telephone: (214) 999-3000

 

ATTORNEYS FOR DEFENDANT

Facsimile: (214) 999-4667

 

ELAN-POLO, INC.

 

 

 

ATTORNEYS FOR PLAINTIFF

 

 

HEELING SPORTS LIMITED

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Application for confidential treatment for a portion of this document has been
submitted to the Securities and Exchange Commission pursuant to Rule 24b-2 under
the Securities Exchange Act of 1934.  This document omits the information
subject to the confidentiality request.  Omissions are designated by the symbol
“**”.  A complete version of this document has been filed separately with the
Securities and Exchange Commission.

 

TECHNOLOGY LICENSE AGREEMENT

 

This Technology License Agreement (the “Technology Agreement”), effective as of
the 11th day of March, 2008 (“the Effective Date”), is made and entered into by
and between Heeling Sports Limited, a Texas limited partnership having its
principal place of business at 3200 Belmeade Drive, Suite 100, Carrollton, Texas
75006 (hereinafter “Heeling”), and Elan-Polo, Inc., a Missouri corporation
having its principal place of business at 2005 Walton Road, Saint Louis,
Missouri 63114 (hereinafter “Elan-Polo”) (Heeling and Elan-Polo are each
sometimes referred to hereinafter as a “Party” and collectively sometimes
referred to hereinafter as the “Parties”).

 

WITNESSETH:

 

WHEREAS, Heeling and Elan-Polo entered into a confidential Settlement Agreement
(“Settlement Agreement”) on the Effective Date, and concurrently into this
Technology Agreement, in connection with a lawsuit pending between Heeling and
Elan-Polo that is styled as Heeling Sports Limited v. Wal-Mart Stores, Inc., and
Elan-Polo, Inc., Civil Action No. 3:07-CV-1695 in the United States District
Court for the Northern District of Texas, Dallas Division (the “Lawsuit”);

 

WHEREAS, as part of the settlement of the Lawsuit, the Parties agreed to enter
into this Technology Agreement;

 

WHEREAS, the Parties acknowledge and agree that all defined terms from the
Settlement Agreement are fully incorporated into this Technology Agreement, all
provisions of

 

--------------------------------------------------------------------------------


 

the Settlement Agreement are hereby incorporated by reference fully into this
Technology Agreement, and that the terms of the Settlement Agreement shall
prevail over any terms of this Technology Agreement that introduce any
inconsistency or conflict with any provision of the Settlement Agreement;

 

WHEREAS, Elan-Polo desires to obtain a license from Heeling as provided below to
sell, to select retailers, a limited number of wheeled footwear that have a
wheel configuration on the bottom of the sole as shown in the photographs of
Exhibit A  (“Shoe Skates” or “Licensed Products”), with said license not being
limited to the shoe upper shown in the photos of Exhibit A;

 

WHEREAS, Heeling is the owner of intellectual property rights in the United
States and Canada related to certain wheeled footwear, and may in the future
obtain additional intellectual property rights in the United States and
elsewhere; and

 

WHEREAS, Heeling and Elan-Polo desire to enter into this Technology Agreement as
detailed herein.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth above and hereinafter, the sufficiency of which is hereby
acknowledged, the Parties hereto, intending to be legally bound for themselves,
their successors and assigns, further agree as follows:

 


1                             LICENSE GRANT


 


1.1           LICENSE.  SUBJECT TO THE OTHER PROVISIONS AND LIMITATIONS OF THIS
TECHNOLOGY AGREEMENT, HEELING HEREBY GRANTS ELAN-POLO A LIMITED, EXCLUSIVE
LICENSE TO MANUFACTURE, MAKE,


 


2

--------------------------------------------------------------------------------



 


HAVE MADE, IMPORT, OFFER TO SELL AND SELL ONLY LICENSED PRODUCTS TO RETAILERS
LISTED IN THE ATTACHED EXHIBIT B (“APPROVED RETAILERS”) THAT ARE LOCATED IN THE
UNITED STATES AND CANADA, AND FOR SUCH LICENSED PRODUCTS TO BE SOLD BY THESE
RETAILERS TO END-USER CONSUMERS LOCATED ONLY IN THE UNITED STATES AND CANADA. 
THE LICENSED PRODUCTS SUBJECT TO THIS LICENSE GRANT MUST INCLUDE NON-REMOVABLE
WHEELS SECURED BY FASTENERS THAT INCLUDE EITHER ONE-WAY HEADS OR RIVETS, AND MAY
CONTAIN ONLY ONE WHEEL FOR EACH OF THE TWO OPENINGS LOCATED AS SHOWN IN
EXHIBIT A.


 


1.2           QUANTITY OF LICENSED PRODUCTS.  UNLESS PREVIOUSLY AGREED TO BY
HEELING IN A WRITING, ELAN-POLO AGREES TO PRODUCE, SELL AND DELIVER TO APPROVED
RETAILERS THE FOLLOWING QUANTITIES:  NO MORE THAN 750,000 PAIRS OF THE LICENSED
PRODUCTS IN THE FIRST YEAR OF THIS TECHNOLOGY AGREEMENT ENDING MARCH 10, 2009
(“FIRST YEAR”), NO MORE THAN 750,000 PAIRS OF THE LICENSED PRODUCTS IN THE
SECOND YEAR OF THIS TECHNOLOGY AGREEMENT ENDING MARCH 10, 2010 (“SECOND YEAR”),
AND NO MORE THAN 150,000 PAIRS OF THE LICENSED PRODUCTS IN THE THIRD YEAR OF
THIS TECHNOLOGY AGREEMENT ENDING MARCH 10, 2011 (“THIRD YEAR”).  IF BOTH PARTIES
AGREE IN A WRITING AT LEAST 90 DAYS PRIOR TO MARCH 10, 2011, ELAN-POLO AGREES TO
PRODUCE, SELL AND DELIVER TO APPROVED RETAILERS NO MORE THAN 150,000 PAIRS OF
THE LICENSED PRODUCTS IN THE FOURTH YEAR OF THIS TECHNOLOGY AGREEMENT ENDING
MARCH 10, 2012 (“FOURTH YEAR”).  EXCEPT AS EXPRESSLY AUTHORIZED BY HEELING IN A
PRIOR WRITING, ELAN-POLO AGREES NOT TO PRODUCE OR ASK OTHERS TO MANUFACTURE OR
PURCHASE ANY LICENSED PRODUCTS ANYWHERE IN THE WORLD IN EXCESS OF THE MAXIMUM
QUANTITIES SPECIFIED HEREIN.  ANY PORTION OF THE MAXIMUM QUANTITY OF LICENSED
PRODUCTS FOR A GIVEN YEAR OF THIS TECHNOLOGY AGREEMENT, SUCH AS THE FIRST YEAR
OR SECOND YEAR, THAT IS NOT PRODUCED, SOLD, OR DELIVERED DURING SUCH YEAR MAY
NOT BE RESERVED OR APPLIED TO A SUBSEQUENT YEAR.  ELAN-POLO AGREES THAT ALL
LICENSED PRODUCTS SHALL BE MANUFACTURED ONLY BY APPROVED MANUFACTURERS AT
LOCATIONS AS SPECIFIED BELOW.  ELAN-POLO SHALL PROVIDE HEELING WITH


 


3

--------------------------------------------------------------------------------



 


THE QUANTITY, DELIVERY TERMS, PRICE AND OTHER TERMS AS REQUESTED FOR ANY
LICENSED PRODUCTS TO BE SOLD TO ANY OF THE APPROVED RETAILERS PRIOR TO THE
MANUFACTURE AND DELIVERY OF SUCH LICENSED PRODUCTS.


 


1.3           LICENSE OF ALTERNATIVE EMBODIMENTS.  HEELING HEREBY GRANTS
ELAN-POLO A LICENSE TO EXPLORE INTEREST FROM THE APPROVED RETAILERS TO POSSIBLY
PLACE AN ORDER TO PURCHASE WHEELED FOOTWEAR WITH A WHEEL CONFIGURATION ON THE
BOTTOM OF THE SOLE THAT IS DIFFERENT FROM THE LICENSED PRODUCTS, AND
SPECIFICALLY INCLUDES ONE OF THE FOLLOWING TWO CONFIGURATIONS:  (A)  HAVING
EXTERNAL WHEELS ADJACENT AND EXTERNAL TO THE HEEL OF THE FOOTWEAR AS SHOWN IN
EXHIBIT C (“EXTERNAL WHEEL CONFIGURATION”); AND (B) HAVING A REMOVABLE WHEEL IN
AN OPENING IN THE BOTTOM OF THE HEEL OF THE SOLE, AND A REMOVABLE WHEEL IN AN
OPENING IN THE BOTTOM OF THE FOREFOOT OF THE SOLE OF THE FOOTWEAR AS SHOWN IN
EXHIBIT D (“FRONT/BACK REMOVABLE CONFIGURATION”).  ELAN-POLO SHALL BE PERMITTED
ONLY TO USE APPROVED MANUFACTURERS, DEFINED BELOW, TO MAKE NO MORE THAN A
MINIMUM NUMBER OF PROTOTYPES AND SAMPLES FOR USE IN DISCUSSING POSSIBLE INTEREST
FROM THE APPROVED RETAILERS IN ACCORDANCE WITH THIS PARAGRAPH.  AT THE
EXPIRATION OR TERMINATION OF THIS TECHNOLOGY AGREEMENT, ELAN-POLO SHALL PROVIDE
ALL AVAILABLE SAMPLES AND PROTOTYPES TO HEELING.  ALTHOUGH THE PARTIES
ACKNOWLEDGE AND AGREE THAT HEELING IS UNDER NO OBLIGATION TO APPROVE ANY SALES
OF EITHER THE EXTERNAL WHEEL CONFIGURATION OR THE FRONT/BACK REMOVABLE
CONFIGURATION, ELAN-POLO AGREES THAT ALL SUCH SALES MUST BE PRE-APPROVED IN
WRITING BY HEELING, AFTER PROVIDING HEELING WITH ADEQUATE DISCLOSURE, INCLUDING
SALES PRICE AND VOLUME, OF THE TERMS OF ANY POTENTIAL TRANSACTION WITH ONE OF
THE APPROVED RETAILERS.  ELAN-POLO AGREES TO FIRST OBTAIN HEELING’S PRIOR,
WRITTEN PERMISSION BEFORE APPROACHING A RETAILER THAT IS NOT ONE OF THE APPROVED
RETAILERS OR BEFORE APPROACHING ANY OTHER THIRD PARTY, EITHER DIRECTLY OR
INDIRECTLY, IN CONNECTION WITH ANY POSSIBLE INTEREST IN WHEELED FOOTWEAR OR
LICENSED PRODUCTS.


 


4

--------------------------------------------------------------------------------



 


1.4           LICENSE OF KNOW-HOW.  IF REQUESTED BY ELAN-POLO, HEELING SHALL
PROVIDE ADDITIONAL EXPERTISE TO ASSIST ELAN-POLO WITH POSSIBLE WHEEL ASSEMBLY
DESIGNS, BUT HEELING SHALL HAVE NO LIABILITY TO ELAN-POLO OR ANY THIRD PARTIES
RELATED TO ANY CLAIM, CAUSE OF ACTION OR OTHER ALLEGED INJURIES OR DAMAGES IN
CONNECTION WITH ANY PRODUCT SOLD BY ELAN-POLO.  ELAN-POLO AGREES THAT IT SHALL
FULLY AND COMPLETELY DEFEND, INDEMNIFY AND HOLD HARMLESS HEELING FOR ANY SUCH
CLAIM, CAUSE OF ACTION OR OTHER ALLEGED INJURIES OR DAMAGES.  HEELING SHALL HAVE
NO OBLIGATION OR DUTY, WHATSOEVER, TO INSPECT OR MONITOR ANY OF ELAN-POLO’S
LICENSED PRODUCTS OR WHEELED FOOTWEAR.  IF HEELING REQUESTS A CONSTRUCTION
DESIGN CHANGE OR MODIFICATION TO ANY OF THE LICENSED PRODUCTS OR OTHER WHEELED
FOOTWEAR, ELAN-POLO SHALL MAKE SUCH DESIGN CHANGE UNLESS ELAN-POLO CAN
AFFIRMATIVELY DEMONSTRATE THAT SUCH REQUESTED DESIGN CHANGE IS UNSAFE, OR THAT
THE EXISTING DESIGN IS SAFE, AND FULLY AND CLEARLY MEETS THE APPROVED RETAILERS
SAFETY REQUIREMENTS AND GUIDELINES.


 


1.5           ASSIGNMENT AND SUB-LICENSE.  ELAN-POLO MAY NOT ASSIGN OR
SUB-LICENSE ITS RIGHTS UNDER THIS TECHNOLOGY AGREEMENT TO THIRD PARTIES, EITHER
BY OPERATION OF LAW OR OTHERWISE, AND ANY SUCH RIGHT IS EXPRESSLY WITHHELD FROM
THIS TECHNOLOGY AGREEMENT.  ELAN-POLO, HOWEVER, IS GRANTED THE RIGHT TO ALLOW
THE MANUFACTURERS LISTED IN EXHIBIT E (“APPROVED MANUFACTURERS”) TO MANUFACTURE
THE LICENSED PRODUCTS IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
TECHNOLOGY AGREEMENT.  ELAN-POLO AGREES NOT TO MANUFACTURE, EITHER DIRECTLY OR
INDIRECTLY, THE LICENSED PRODUCTS, OR ANY OTHER WHEELED FOOTWEAR, EITHER
PARTIALLY OR COMPLETELY, AT ANY OTHER FACILITY OTHER THAN THE LOCATIONS LISTED
IN EXHIBIT E.  ELAN-POLO SHALL NOTIFY HEELING IN WRITING OF ANY PROPOSED
AMENDMENT TO EXHIBIT E PRIOR TO THE TOOLING, PRODUCTION OR MANUFACTURE OF ANY
LICENSED PRODUCTS OR WHEELED FOOTWEAR BY A MANUFACTURER OR THIRD PARTY OTHER
THAN THOSE SHOWN IN EXHIBIT E, AND HEELING SHALL HAVE THIRTY (30) DAYS TO
APPROVE OR REJECT SUCH A PROPOSED AMENDMENT.  ELAN-POLO ALSO AGREES THAT HEELING
SHALL HAVE THE RIGHT TO AUDIT AND INSPECT SUCH


 


5

--------------------------------------------------------------------------------



 


FACILITIES, IF REQUESTED, AT LEAST FIVE TIMES ANNUALLY, PROVIDED HOWEVER THAT
HEELING SHALL GIVE THREE (3) DAYS WRITTEN NOTICE OF SUCH AUDIT AND INSPECTION. 
IN THE EVENT OF MATERIAL AND REPEATED (AT LEAST THREE FOR A PARTICULAR QUALITY
CONTROL ISSUE) QUALITY CONTROL COMPLAINTS REPORTED TO ELAN-POLO BY ELAN-POLO
CUSTOMERS WITHIN A SIX MONTH PERIOD, HEELING MAY REMOVE A FACTORY FROM THE
APPROVED MANUFACTURERS LIST BY PROVIDING TO ELAN-POLO NINETY (90) DAYS WRITTEN
NOTICE OF SUCH REMOVAL.


 


1.6           HEELING’S RIGHTS.  NOTWITHSTANDING ANY OF THE LICENSE GRANTS
HEREIN, OR ANYTHING ELSE HEREIN TO THE CONTRARY, HEELING EXPRESSLY RETAINS THE
RIGHT TO MANUFACTURE, SELL AND IMPORT ANY AND ALL WHEELED FOOTWEAR, INCLUDING,
FOR EXAMPLE, LICENSED PRODUCTS AND THE ALTERNATIVE EMBODIMENT WHEELED FOOTWEAR,
THROUGHOUT THE WORLD.


 


1.6.1       TO THE EXTENT HEELING DESIRES TO LICENSE A THIRD PARTY TO SELL
WHEELED FOOTWEAR DURING THE TERM OF THIS TECHNOLOGY AGREEMENT DIRECTLY TO ONE OF
THE MASS-RETAILERS LISTED IN EXHIBIT B, HEELING SHALL MAKE SUCH OFFER TO
ELAN-POLO BY PROVIDING ELAN-POLO WITH THE SPECIFICATIONS, PRICING TERMS, AND
QUANTITY FOR SUCH FOOTWEAR AS WOULD BE OFFERED TO OR BY A THIRD PARTY. 
ELAN-POLO SHALL THEN HAVE THIRTY DAYS TO AGREE TO MAKE AND DELIVER SUCH FOOTWEAR
FOR THE SAME OR BETTER TERMS.  IN THE EVENT ELAN-POLO SHALL NOT ACCEPT THE
PROPOSAL WITHIN SAID THIRTY DAYS, HEELING MAY THEN PROCEED AS DESIRED.


 


1.7           IMPLIED LICENSE OR TRANSFER OF RIGHTS.  ELAN-POLO AGREES AND
ACKNOWLEDGES THAT NOTHING IN THIS AGREEMENT SHALL PROVIDE ELAN-POLO WITH ANY
IMPLIED RIGHTS, OWNERSHIP IN ANY OF THE HEELING PATENTS, THE HEELING TRADEMARKS,
HEELING’S KNOW-HOW, OR IN ANY OTHER INTELLECTUAL PROPERTY OF HEELING.  ELAN-POLO
EXPRESSLY DISCLAIMS ANY AND ALL SUCH IMPLIED RIGHTS.


 


6

--------------------------------------------------------------------------------



 


2                             OWNERSHIP AND PROTECTION OF HEELING INTELLECTUAL
PROPERTY AND OTHER PROPRIETARY RIGHTS, AND CONFIDENTIALITY


 


2.1           MARKING.  UNLESS OTHERWISE SPECIFIED BY HEELING IN WRITING,
ELAN-POLO AGREES THAT IT SHALL SPECIFY ON ALL LICENSED PRODUCTS AND OTHER
WHEELED FOOTWEAR IT MANUFACTURES AND/OR SELLS THAT SUCH PRODUCTS ARE COVERED BY
ONE OF MORE APPLICABLE HEELING PATENTS, ALONG WITH A LISTING OF APPLICABLE
PATENTS.  A PROPOSED MARKING NOTICE SHALL BE PREPARED BY ELAN-POLO, AND
PRESENTED TO HEELING FOR PRE-APPROVAL AT LEAST THIRTY DAY (30) PRIOR TO SHIPMENT
FROM THE MANUFACTURING FACILITY.  WHEN IT IS NOT POSSIBLE TO MARK SUCH PRODUCTS
DIRECTLY ON THE PRODUCTS, ELAN-POLO SHALL PROVIDE MARKING ON APPLICABLE
PACKAGING AND OTHER ADVERTISING MATERIAL.  ELAN-POLO SHALL BE LIABLE FOR INJURY
CAUSED HEELING BASED UPON ELAN-POLO’S FAILURE TO PROPERLY MARK THE LICENSED
PRODUCTS.


 


2.2           ELAN-POLO NAME.  ELAN-POLO SHALL PLACE ITS OWN NAME OR IDENTIFYING
MARK(S) ON THE LICENSED PRODUCTS AND OTHER WHEELED FOOTWEAR IN A MANNER
PRE-APPROVED IN WRITING BY HEELING SO THAT HEELING CAN READILY IDENTIFY THE
SOURCE OF SUCH PRODUCTS.  BEFORE USING ANY TRADEMARK, LOGOS OR DESIGNS ON ANY
WHEELED FOOTWEAR MADE, SOLD OR DISTRIBUTED BY ELAN-POLO, HEELING SHALL OBTAIN
THE PRIOR, WRITTEN APPROVAL OF HEELING, AND SUCH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD.


 


2.3           USE OF HEELING TRADEMARKS.  ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, SHALL NOT USE ANY OF THE HEELING TRADEMARKS WITHOUT THE
PRIOR, EXPRESS PRIOR WRITTEN CONSENT OF HEELING.


 


2.4           WHEELED FOOTWEAR DEVELOPMENTS AND IMPROVEMENTS.  WHILE THIS
TECHNOLOGY AGREEMENT IS STILL IN FORCE AND EFFECT AND EXTENDING FOR A PERIOD OF
TIME AS DETAILED BELOW, OR IF BASED ON HEELING’S TRADE SECRET OR CONFIDENTIAL
INFORMATION, TO THE EXTENT THAT ELAN-POLO,


 


7

--------------------------------------------------------------------------------



 


INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HAS OR DOES DEVELOP IMPROVEMENTS
OR INNOVATIONS RELATED TO OR BASED IN ANY MANNER ON THE SUBJECT MATTER OF THE
HEELING PATENTS OR WHEELED FOOTWEAR, WHETHER BY TESTING, OBSERVATION,
DEVELOPMENT, OR OTHERWISE, AND WHETHER DOCUMENTED IN TANGIBLE OR INTANGIBLE
FORM, ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, HEREBY
IRREVOCABLY ASSIGNS ITS COMPLETE RIGHT, TITLE, AND INTEREST TO ANY AND ALL SUCH
INTELLECTUAL PROPERTY RIGHTS TO HEELING.  SUCH INTELLECTUAL PROPERTY SHALL
INCLUDE, WITHOUT LIMITATION, ALL INVENTIONS, DEVELOPMENTS, IMPROVEMENTS, TRADE
SECRETS, COPYRIGHTS, PATENT APPLICATIONS, PATENTS, AND THE LIKE, BUT NOT
INCLUDING TRADEMARKS.  ELAN-POLO SHALL NOT RETAIN ANY “SHOP-RIGHT,” RIGHT TO
PRACTICE, OR ANY OTHER USE OR OTHER RIGHTS IN SUCH ASSIGNED RIGHTS.  AS TO
ELAN-POLO’S OBLIGATIONS UNDER THIS PARAGRAPH TO ASSIGN IMPROVEMENTS OR
INNOVATIONS IN WHEELED FOOTWEAR BASED SOLELY ON ELAN-POLO’S DEVELOPMENTS,
ELAN-POLO’S OBLIGATIONS SHALL CONTINUE UNTIL THE LATER OF (I) MARCH 10, 2013, OR
(II) TWO YEARS AFTER THE TERMINATION OR EXPIRATION OF THIS TECHNOLOGY AGREEMENT,
BUT IN NO EVENT SHALL ELAN-POLO BE ENTITLED  TO USE OR DISCLOSE ANY INTELLECTUAL
PROPERTY RIGHTS OWNED, ASSIGNED TO OR LICENSED BY HEELING.


 


2.5           CONFIDENTIALITY.  ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS
AND AGENTS, AGREES IT WILL MAINTAIN ALL INFORMATION RECEIVED FROM HEELING AND
ITS AFFILIATES IN CONFIDENCE AND NOT DISCLOSE ANY SUCH CONFIDENTIAL INFORMATION
AND KNOW-HOW TO ANY PERSON OR ENTITY, EXCEPT EMPLOYEES AND ADVISORS OF ELAN-POLO
WHO HAVE A NEED TO KNOW, WHO HAVE BEEN INFORMED OF THE CONFIDENTIAL NATURE OF
THE INFORMATION, AND WHO HAVE SIGNED AN AGREEMENT TO MAINTAIN SUCH INFORMATION
IN CONFIDENCE AND NOT TO USE SUCH INFORMATION OUTSIDE OF THE PURPOSES OF THIS
TECHNOLOGY AGREEMENT.  ELAN-POLO SHALL USE AT LEAST THE SAME DEGREE OF CARE TO
AVOID DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION AS THEY USE FOR THEIR OWN
CONFIDENTIAL INFORMATION OF LIKE IMPORTANCE AND IN ANY EVENT WILL USE NO LESS
THAN A REASONABLE DEGREE OF CARE.  ELAN-POLO, INCLUDING ITS


 


8

--------------------------------------------------------------------------------



 


AFFILIATES, OFFICERS AND AGENTS, SHALL BE STRICTLY LIABLE FOR ANY UNAUTHORIZED
DISCLOSURE OR USE OF THE CONFIDENTIAL INFORMATION.


 


2.6           CONFIDENTIALITY.  HEELING AGREES IT WILL MAINTAIN ALL CONFIDENTIAL
INFORMATION RECEIVED FROM ELAN-POLO IN CONFIDENCE AND NOT DISCLOSE ANY SUCH
CONFIDENTIAL INFORMATION AND KNOW-HOW TO ANY PERSON OR ENTITY, EXCEPT EMPLOYEES
AND ADVISORS OF HEELING WHO HAVE A NEED TO KNOW, WHO HAVE BEEN INFORMED OF THE
CONFIDENTIAL NATURE OF THE INFORMATION, AND WHO HAVE SIGNED AN AGREEMENT TO
MAINTAIN SUCH INFORMATION IN CONFIDENCE AND NOT TO USE SUCH INFORMATION OUTSIDE
OF THE PURPOSES OF THIS TECHNOLOGY AGREEMENT.  HEELING SHALL USE AT LEAST THE
SAME DEGREE OF CARE TO AVOID DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION AS THEY
USE FOR THEIR OWN CONFIDENTIAL INFORMATION OF LIKE IMPORTANCE AND IN ANY EVENT
WILL USE NO LESS THAN A REASONABLE DEGREE OF CARE.


 


2.7           ENFORCING HEELING PATENTS AND HEELING TRADEMARKS.  ELAN-POLO,
INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, SHALL NOT HAVE THE RIGHT TO
ENFORCE ANY OF THE HEELING PATENTS OR HEELING TRADEMARKS.  HEELING SHALL HAVE
THE RIGHT, BUT NO OBLIGATION TO ELAN-POLO OR ANYONE ELSE, TO ENFORCE ANY OF THE
HEELING PATENTS OR HEELING TRADEMARKS.


 


3                             ROYALTIES


 


3.1           ELAN-POLO SHALL ACCRUE AND PAY ROYALTIES TO HEELING FOR ALL
LICENSED PRODUCTS AT A FULL ROYALTY RATE THAT IS THE GREATER OF EITHER:  (A) **
PER PAIR OF THE LICENSED PRODUCTS; OR (B) ** OF THE WHOLESALE PRICE AGREED TO BE
PAID TO ELAN-POLO FROM AN APPROVED RETAILER FOR EACH OF THE LICENSED PRODUCTS. 
ROYALTIES SHALL BE OWED FOR LICENSED PRODUCTS WHEN MANUFACTURED BY OR ON BEHALF
OF ELAN-POLO, AND SUCH ROYALTIES SHALL BE PAID QUARTERLY AS DESCRIBED BELOW IN
PARAGRAPH 3.2.  LICENSED PRODUCTS OR WHEELED FOOTWEAR SHALL NOT BE MANUFACTURED
PRIOR TO ELAN-POLO FIRST


 


9

--------------------------------------------------------------------------------



 


PROVIDING HEELING WITH WRITTEN TERMS OF THE PLANNED TRANSACTION WITH AN APPROVED
RETAILER OR OTHER PREVIOUSLY APPROVED RETAILER.


 


3.2           ALL ROYALTIES ARE DUE EACH CALENDAR QUARTER UNDER THIS AGREEMENT
SHALL BE PAID TO HEELING NO MORE THAN THIRTY (30) DAYS AFTER THE END OF EACH
CALENDAR QUARTER, IN UNITED STATES DOLLARS, AND SHALL BE REMITTED TO HEELING
EITHER ELECTRONICALLY TO AN ACCOUNT DESIGNATED BY HEELING, OR AT HEELING’S
ADDRESS OF RECORD PROVIDED HEREIN, ALONG WITH A DETAILED REPORT OF ALL LICENSED
PRODUCTS OR OTHER WHEELED FOOTWEAR MANUFACTURED DURING THE RELEVANT CALENDAR
QUARTER, ALONG WITH PROJECTIONS OF ANTICIPATED UNITS TO BE MANUFACTURED DURING
THE NEXT CALENDAR QUARTER.  ALL ROYALTIES DUE AND NOT PAID SHALL BE GROUNDS FOR
TERMINATION OF THIS TECHNOLOGY AGREEMENT, AND SHALL ACCRUE INTEREST AT THE RATE
OF 1.5% PER MONTH (OR SOME LESSER RATE IN THE EVENT THE STATED INTEREST RATE IS
NOT IN COMPLIANCE WITH ALL APPLICABLE LAWS).


 


3.3           DURING THE FIRST YEAR, SECOND YEAR, THIRD YEAR, AND FOURTH YEAR
(ASSUMING THE PARTIES MUTUALLY AGREE TO EXTEND TO A FOURTH YEAR), ROYALTIES DUE
FROM ELAN-POLO TO HEELING SHALL ACCRUE AND BE PAID AT THE ROYALTY RATE THAT IS
THE GREATER OF ** PER PAIR OF THE LICENSED PRODUCTS, OR (B) ** OF THE WHOLESALE
PRICE AGREED TO BE PAID TO ELAN-POLO FROM AN APPROVED RETAILER FOR EACH OF THE
LICENSED PRODUCTS, AS DISCUSSED ABOVE IN PARAGRAPH 3.1.  IN THE FIRST YEAR AND
THE SECOND YEAR, THE FIRST $250,000 OF ACCRUED ROYALTIES SHALL NOT BE OWED TO
HEELING.  IF DURING THE FIRST YEAR THE TOTAL ACCRUED ROYALTIES DO NOT EQUAL AT
LEAST $250,000, THE AMOUNT EQUAL TO THE DIFFERENCE BETWEEN $250,000 AND THE
TOTAL ACCRUED ROYALTIES FOR THE FIRST YEAR MAY BE ADDED TO THE FIRST $250,000 OF
ACCRUED ROYALTIES IN THE SECOND YEAR THAT SHALL NOT BE OWED TO HEELING.  IN THE
THIRD YEAR AND THE FOURTH YEAR (IF APPLICABLE), THE FIRST $150,000 OF ACCRUED
ROYALTIES SHALL NOT BE OWED TO HEELING.


 


10

--------------------------------------------------------------------------------



 


4                             RESTRICTIONS, RECORDS AND QUALITY


 


4.1           RESTRICTIONS.  EXCEPT WHERE OTHERWISE EXPRESSLY AUTHORIZED,
ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO CEASE ALL
MANUFACTURE, PRODUCTION, SALES, IMPORTATION AND DELIVERIES OF LICENSED PRODUCTS
AND/OR WHEELED FOOTWEAR UPON THE TERMINATION OR EXPIRATION OF THE TECHNOLOGY
AGREEMENT.  UPON THE EXPIRATION OF, BUT NOT THE TERMINATION OF, THE TECHNOLOGY
AGREEMENT, ELAN-POLO SHALL HAVE THE RIGHT TO SELL AND DELIVER ONLY TO APPROVED
RETAILERS IN THE UNITED STATES AND CANADA FOR A PERIOD OF 120 DAYS THE LICENSED
PRODUCTS AND/OR WHEELED FOOTWEAR PREVIOUSLY REPORTED AND PREVIOUSLY MANUFACTURED
IN ACCORDANCE WITH THE TERMS OF THIS TECHNOLOGY AGREEMENT.  ELAN-POLO, INCLUDING
ITS AFFILIATES, OFFICERS AND AGENTS, ACKNOWLEDGES AND AGREES THAT ALL OTHER
SALES AND DELIVERIES OF LICENSED PRODUCTS AND/OR WHEELED FOOTWEAR SHALL FULLY
CEASE THEREAFTER, AND THAT ALL INVENTORY OF LICENSED PRODUCTS AND WHEELED
FOOTWEAR SHALL BE PROMPTLY DELIVERED TO HEELING, AT NO CHARGE TO HEELING, AT
THIS TIME OR IN THE EVENT HEELING TERMINATES THE TECHNOLOGY AGREEMENT FOR CAUSE.


 


4.1.1        AS TO WHEELED FOOTWEAR ONLY, BUT NOT INCLUDING WHEELED SKATES THAT
CONTAIN A WHEELED CONFIGURATION ON THE BOTTOM OF THE SOLE AS SHOWN IN THE
PHOTOGRAPHS OF EXHIBIT A, ELAN-POLO’S OBLIGATIONS NOT TO MAKE, USE OR SELL
WHEELED FOOTWEAR UNDER PARAGRAPH 4.1 SHALL CONTINUE UNTIL THE LATER OF
(I) MARCH 1 OF 2014, OR (II) THREE YEARS AFTER THE EXPIRATION OF ANY RENEWAL OF
THE TECHNOLOGY LICENSE AGREEMENT, WHICHEVER IS LONGER, BUT IN NO EVENT SHALL
ELAN-POLO BE ENTITLED TO USE OR DISCLOSE ANY INTELLECTUAL PROPERTY RIGHTS OWNED,
ASSIGNED TO OR LICENSED BY HEELING.  PROVIDED, HOWEVER, THAT DURING SUCH THREE
YEAR PERIOD ELAN-POLO MAY REQUEST IN WRITING HEELING’S CONSENT FOR ELAN-POLO TO
OFFER TO SELL, SELL, MAKE, AND IMPORT ANY WHEELED FOOTWEAR HAVING A WHEEL
CONFIGURATION THE SAME AS THAT BEING SOLD IN THE UNITED STATES OR CANADA TO MASS
RETAILERS BY A THIRD-PARTY AT THE TIME OF ELAN-POLO’S REQUEST, AND PROVIDED SUCH
WHEELED


 


11

--------------------------------------------------------------------------------



 


FOOTWEAR DOES NOT (I) INFRINGE, EITHER DIRECTLY OR INDIRECTLY, ANY PATENT,
TRADEMARK OR TRADE SECRET RIGHT OWNED BY HEELING OR ASSIGNED TO HEELING BY ELAN
POLO, OR (II) IS COVERED, IN WHOLE OR IN PART, IN A PENDING PATENT APPLICATION
OWNED OR LICENSED BY HEELING.  IN SUCH A CASE, HEELING AGREES THAT ITS CONSENT
TO SUCH A REQUEST SHALL NOT BE UNREASONABLY WITHHELD.  NOTHING IN HERE, HOWEVER,
SHALL BE CONSTRUED TO PROVIDE ELAN-POLO ANY IMPLIED OR EXPRESS RIGHTS TO ANY
INTELLECTUAL PROPERTY RIGHTS OWNED BY HEELING, INCLUDING, FOR EXAMPLE, PATENT,
TRADE SECRET, TRADEMARK, AND COPYRIGHT RIGHTS, AND ELAN-POLO SHALL BE EXPRESSLY
PROHIBITED FROM USING SUCH RIGHTS AT THE EXPIRATION OR TERMINATION OF THIS
TECHNOLOGY AGREEMENT.


 


4.2           RECORDS.  ELAN-POLO SHALL KEEP UPDATED AND ACCURATE RECORDS
SUFFICIENT TO PERMIT A DETERMINATION OF THE PRODUCTION, PROCUREMENT,
IMPORTATION, SALES AND CURRENT INVENTORY OF ALL LICENSED PRODUCTS AND OTHER
WHEELED FOOTWEAR MANUFACTURED BY THE APPROVED MANUFACTURERS (OR ANY OTHER
MANUFACTURER) BOTH DURING AND AFTER THE EXPIRATION OR TERMINATION OF THIS
TECHNOLOGY AGREEMENT.  IF REQUESTED BY HEELING AT ANY TIME, ELAN-POLO SHALL
PROVIDE AN ORAL REPORT THAT IS LATER CONFIRMED BY WRITTEN REPORT OF ANY OF THE
FOREGOING, AND, UPON THIRTY DAYS PRIOR WRITTEN NOTICE, ELAN-POLO SHALL MAKE ITS
RECORDS AVAILABLE FOR INSPECTION, BY AN INDEPENDENT ACCOUNTANT OR AUDITOR
DESIGNATED BY HEELING, AND SHALL PROVIDE HEELING A WRITTEN OVERVIEW OF SUCH
ACCOUNTING RECORDS, BOTH DURING AND AFTER THE TERM OF THE AGREEMENT.  ELAN-POLO
SHALL PROVIDE HEELING WITH A DUPLICATE ORIGINAL OF EACH OF THE PURCHASE ORDERS
AND INVOICES FOR THE PURCHASE OF THE LICENSED PRODUCTS OR OTHER WHEELED FOOTWEAR
FROM THE APPROVED RETAILERS.


 


4.3           QUALITY.  ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND
AGENTS, AGREES TO SELL LICENSED PRODUCTS AND WHEELED FOOTWEAR THAT ARE SAFE, AND
IN FULL COMPLIANCE WITH ALL APPLICABLE LAWS AND REGULATIONS.


 


12

--------------------------------------------------------------------------------



 


5                             REPRESENTATIONS AND WARRANTIES


 

Warranty.  Elan-Polo, including its affiliates, officers and agents, represents
and warrants that:

 


5.1           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, IS FREE
TO ENTER INTO THIS AGREEMENT AND THAT ITS PERFORMANCE HEREUNDER WILL NOT
CONFLICT WITH ANY OTHER AGREEMENT TO WHICH ELAN-POLO, INCLUDING ITS AFFILIATES,
OFFICERS AND AGENTS, MAY BE A PARTY;


 


5.2           ELAN-POLO WILL USE ITS BEST EFFORTS TO MARKET AND SELL LICENSED
PRODUCTS IN THE UNITED STATES AND CANADA;


 


5.3           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS,
ACKNOWLEDGES AND AGREES THAT HEELING IS THE SOLE AND EXCLUSIVE OWNER OF ALL
RIGHT, TITLE AND INTEREST IN AND TO THE HEELING PATENTS AND HEELING TRADEMARKS;


 


5.4           ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES
THAT ITS USE OF ANY OF THE HEELING TRADEMARKS, ASSUMING PRIOR WRITTEN PERMISSION
PROVIDED BY HEELING, SHALL INURE TO THE BENEFIT OF HEELING, AND THAT ANY USE OF
THE HEELING TRADEMARKS BY ELAN-POLO THAT PROVIDES ANY TRADEMARK RIGHTS OR OTHER
RIGHTS TO ELAN-POLO ARE HEREBY ASSIGNED TO HEELING;


 


5.5           ELAN-POLO AGREES TO DISCONTINUE ALL USE OF THE HEELING TRADEMARKS
AND OTHER INTELLECTUAL PROPERTY ASSIGNED TO HEELING, AFTER THE TERMINATION OR
EXPIRATION OF THIS AGREEMENT;


 


5.6           EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ELAN-POLO SHALL NOT
MAKE, USE OR SELL THE LICENSED PRODUCTS AFTER THE EXPIRATION OR TERMINATION OF
THIS TECHNOLOGY AGREEMENT; AND


 


5.7           ELAN-POLO SHALL NOT DISCLOSE ANY CONFIDENTIAL INFORMATION OR TRADE
SECRETS OF HEELING, AND SHALL NOT USE ANY CONFIDENTIAL INFORMATION OR TRADE
SECRETS OF HEELING FOR ANY PURPOSE INCONSISTENT WITH COMPLIANCE WITH THIS
TECHNOLOGY AGREEMENT.


 


13

--------------------------------------------------------------------------------



 


6                             INDEMNIFICATION AND INSURANCE


 


6.1           INDEMNIFY, DEFEND AND HOLD HARMLESS, AND INSURANCE OBLIGATIONS. 
ELAN-POLO, INCLUDING ITS AFFILIATES, OFFICERS AND AGENTS, AGREES TO DEFEND,
INDEMNIFY, AND HOLD HARMLESS HEELING, ITS OFFICERS, MANAGERS, DIRECTORS, AGENTS,
ATTORNEYS, EMPLOYEES AND CUSTOMERS, AGAINST ALL COSTS, EXPENSES, AND LOSSES
(INCLUDING ATTORNEY FEES AND COSTS) ARISING, IN WHOLE OR IN PART, FROM ANY CLAIM
RELATED TO THE MANUFACTURE, USE, SALE, IMPORTATION OR DISTRIBUTION OF THE
LICENSED PRODUCTS, OR OTHER WHEELED FOOTWEAR, FOOTWEAR OR ANY OTHER PRODUCTS
MADE OR SOLD UNDER THE DIRECTION OF ELAN-POLO.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT ALL PROVISIONS OUTLINING ELAN-POLO’S OBLIGATIONS TO INDEMNIFY, DEFEND
AND HOLD HARMLESS HEELING IN THE SETTLEMENT AGREEMENT ARE STILL IN FULL FORCE
AND EFFECT UNDER THIS TECHNOLOGY AGREEMENT, AS WELL AS ELAN-POLO’S INSURANCE
OBLIGATIONS OUTLINED IN THE SETTLEMENT AGREEMENT, AND ALL SUCH OBLIGATIONS SHALL
APPLY TO THE MANUFACTURE AND SALES OF THE LICENSED PRODUCTS AND ALL WHEELED
FOOTWEAR WITH THE ALTERNATIVE EMBODIMENTS, OR OTHERWISE ALLOWED BY HEELING TO BE
MADE AND/OR SOLD BY ELAN-POLO.


 


7                             DEFAULT AND CURE


 


7.1           DEFAULT AND CURE.  UPON ANY ALLEGED MATERIAL DEFAULT, THE
NON-BREACHING PARTY SHALL COMMUNICATE SUCH ALLEGED DEFAULT BY WRITTEN NOTICE TO
THE OTHER PARTY SPECIFYING THE OCCURRENCE.  THE ALLEGED BREACHING PARTY SHALL
HAVE THIRTY (30) DAYS AFTER RECEIPT OF SUCH WRITTEN NOTICE TO REMEDY SUCH
DEFAULT UNDER THIS AGREEMENT.  IF THE ALLEGED BREACHING PARTY FAILS TO TIMELY
REMEDY SUCH DEFAULT, THIS AGREEMENT SHALL BE TERMINATED PURSUANT TO THE TERMS OF
THIS TECHNOLOGY AGREEMENT.


 


8                             TERM AND TERMINATION


 


8.1           TERM.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND
SHALL REMAIN IN FORCE UNTIL MARCH 10, 2011 (“INITIAL TERM”), UNLESS EARLIER
TERMINATED AS PERMITTED HEREIN.  UPON


 


14

--------------------------------------------------------------------------------



 


THE EXPIRATION OF THE INITIAL TERM, THE  TECHNOLOGY AGREEMENT SHALL BE
AUTOMATICALLY RENEWED ON AN ANNUAL BASIS FOR EACH YEAR THEREAFTER UNLESS EITHER
PARTY PROVIDES THE OTHER WRITTEN NOTICE, AT THE ADDRESS WRITTEN ABOVE OR THROUGH
ELECTRONIC MEANS WITH VERIFIED DELIVERY, OF NON-RENEWAL AT LEAST NINETY (90)
DAYS PRIOR TO THE EXPIRATION OF THE INITIAL TERM OR ANY SUBSEQUENT ANNUAL
RENEWAL TERM.


 


8.2           TERMINATION FOR CAUSE.  THIS TECHNOLOGY AGREEMENT MAY BE
TERMINATED BY EITHER PARTY FOR A MATERIAL BREACH BY THE OTHER OF THIS TECHNOLOGY
AGREEMENT ACCORDING TO THE TERMS HEREIN.


 


8.3           REMAINING INVENTORY.  IN THE EVENT OF INVENTORY REMAINING IN THE
POSSESSION OR CONTROL OF ELAN-POLO AT THE TERMINATION OR EXPIRATION OF THIS
TECHNOLOGY AGREEMENT, PARAGRAPH 4.1 OF THIS TECHNOLOGY AGREEMENT SHALL PREVAIL. 
ANY AND ALL QUANTITIES OF LICENSED PRODUCTS OR OTHER WHEELED FOOTWEAR TO BE SOLD
BY ELAN-POLO AFTER THE INITIAL TERM SHALL BE PREVIOUSLY AGREED TO BY HEELING IN
WRITING, IN HEELING’S SOLE DISCRETION, EVEN IF THE TERM OF THIS TECHNOLOGY
AGREEMENT IS EXTENDED BEYOND THE INITIAL TERM.


 


9                             LIMITATIONS ON LIABILITY


 


9.1           IN NO EVENT SHALL HEELING HAVE ANY LIABILITY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES IN ANY WAY ARISING OUT OF THIS
TECHNOLOGY AGREEMENT AND HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
INCLUDING BUT NOT LIMITED TO LOSS OF PROFITS, EVEN IF HEELING HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES.


 


15

--------------------------------------------------------------------------------



 


10                      DISPUTES


 


10.1         RESOLUTION OF DISPUTES.  THE PARTIES AGREE ON BEHALF OF THEMSELVES
AND ANY PERSON CLAIMING BY OR THROUGH THEM TO SUBMIT TO THE SOLE AND EXCLUSIVE
JURISDICTION AND VENUE OF THE FEDERAL COURTS IN THE NORTHERN DISTRICT IN THE
STATE OF TEXAS FOR ANY LITIGATION OR DISPUTES ARISING FROM OR RELATING TO THIS
TECHNOLOGY AGREEMENT OR THE SUBJECT MATTER HEREOF.


 


11                      GENERAL PROVISIONS


 


11.1         GOVERNING LAW.  THIS TECHNOLOGY AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS PERTAINING TO
CONTRACTS MADE AND PERFORMED ENTIRELY THEREIN WITHOUT REGARD TO CHOICE OF LAW OR
CONFLICT OF LAW PROVISIONS THEREOF THAT WOULD RESULT IN THE APPLICATION OF
ANOTHER JURISDICTIONS LAWS.


 


11.2         ASSIGNMENT.  ELAN-POLO ACKNOWLEDGES AND AGREES THAT THAT THIS
TECHNOLOGY AGREEMENT IS PERSONAL, AND ELAN-POLO SHALL NOT ASSIGN THIS TECHNOLOGY
AGREEMENT OR ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS TECHNOLOGY AGREEMENT TO
ANY OTHER ENTITY, WHETHER BY OPERATION OF LAW OR OTHERWISE, WITHOUT THE PRIOR
WRITTEN CONSENT OF HEELING.


 


11.3         AMENDMENT AND MODIFICATION.  NO TERM OR PROVISION OF THIS
TECHNOLOGY AGREEMENT MAY BE AMENDED, WAIVED, RELEASED, DISCHARGED OR MODIFIED IN
ANY RESPECT EXCEPT IN A PRIOR WRITING, SIGNED BY A DULY AUTHORIZED OFFICER OF
EACH OF THE PARTIES HERETO.


 


11.4         COUNTERPARTS.  THIS TECHNOLOGY AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND SHALL BECOME
EFFECTIVE AND BINDING


 


16

--------------------------------------------------------------------------------



 


UPON THE PARTIES AT SUCH TIME AS ALL OF THE SIGNATORIES HERETO HAVE SIGNED EACH
COUNTERPART OF THIS TECHNOLOGY AGREEMENT.


 


11.5         CAPTIONS.  PARAGRAPH TITLES, SECTION TITLES OR CAPTIONS CONTAINED
IN THIS TECHNOLOGY AGREEMENT ARE USED FOR REFERENCE PURPOSES ONLY AND ARE NOT
INTENDED TO AND SHALL NOT IN ANY WAY ENLARGE, DEFINE, LIMIT, EXTEND OR DESCRIBE
THE RIGHTS OR OBLIGATIONS OF THE PARTIES OR AFFECT THE MEANING OR CONSTRUCTION
OF THIS TECHNOLOGY AGREEMENT OR ANY PROVISION HEREOF.


 


11.6         SEVERABILITY.  IF ANY TERM OR PROVISION OF THIS TECHNOLOGY
AGREEMENT OR THE APPLICATION THEREOF TO ANY PERSON OR CIRCUMSTANCE SHALL, TO ANY
EXTENT, BE INVALID OR UNENFORCEABLE, THE REMAINDER OR THIS TECHNOLOGY AGREEMENT
OR THE APPLICATION OF SUCH TERM OR PROVISION TO PERSONS OR CIRCUMSTANCES OTHER
THAN THOSE AS TO WHICH IT IS HELD INVALID OR UNENFORCEABLE, SHALL NOT BE
AFFECTED THEREBY AND EACH TERM AND PROVISION OF THIS TECHNOLOGY AGREEMENT SHALL
BE VALID AND BE ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW ACCORDING TO
THE PURPOSES OF THIS TECHNOLOGY AGREEMENT.


 


11.7         PARTIAL INVALIDITY.  SHOULD ANY PROVISION OF THIS TECHNOLOGY
AGREEMENT BE HELD TO BE VOID, INVALID OR INOPERATIVE, THE INVALID PROVISION
SHALL BE DEEMED MODIFIED TO THE LEAST DEGREE NECESSARY TO REMEDY SUCH
INVALIDITY.


 


11.8         COSTS OF ENFORCEMENT.  THE PREVAILING PARTY IN ANY PROCEEDING
BROUGHT TO INTERPRET OR ENFORCE ANY PROVISION OF THIS TECHNOLOGY AGREEMENT OR TO
RECOVER FOR BREACH THEREOF SHALL BE ENTITLED TO RECOVER THE REASONABLE FEES,
EXPENSES AND COSTS OF COUNSEL, PLUS ALL OTHER COSTS AND EXPENSES OF SUCH
PROCEEDING.


 


17

--------------------------------------------------------------------------------



 


11.9         THIRD PARTY BENEFICIARIES.  THE PARTIES AGREE THAT THIS TECHNOLOGY
AGREEMENT IS FOR THE BENEFIT OF THE PARTIES HERETO AND IS NOT INTENDED TO CONFER
ANY RIGHTS OR BENEFITS ON ANY THIRD PARTY, AND THAT THERE ARE NO THIRD PARTY
BENEFICIARIES AS TO THIS TECHNOLOGY AGREEMENT OR ANY PART OR SPECIFIC PROVISION
OF THIS TECHNOLOGY AGREEMENT.


 


11.10       NO AGENCY OR JOINT VENTURE.  THE PARTIES AGREE AND ACKNOWLEDGE THAT
THE RELATIONSHIP OF THE PARTIES IS IN THE NATURE OF AN INDEPENDENT CONTRACTOR. 
THIS TECHNOLOGY AGREEMENT SHALL NOT BE DEEMED TO CREATE A PARTNERSHIP OR JOINT
VENTURE AND NEITHER PARTY IS THE OTHER’S AGENT, PARTNER, EMPLOYEE, OR
REPRESENTATIVE.


 


11.11       FORCE MAJEURE.  NEITHER PARTY SHALL BE DEEMED IN DEFAULT OF THIS
TECHNOLOGY AGREEMENT TO THE EXTENT THAT PERFORMANCE OF ITS OBLIGATIONS OR
ATTEMPTS TO CURE ANY BREACH ARE DELAYED OR PREVENTED BY REASON OF ANY ACT OF GOD
PROVIDED THAT SUCH PARTY GIVES THE OTHER PARTY WRITTEN NOTICE THEREOF PROMPTLY
UPON DISCOVERY THEREOF AND USES ITS BEST EFFORTS TO CURE THE DELAY.


 


11.12       NO WAIVER.  THE FAILURE OF EITHER PARTY TO PARTIALLY OR FULLY
EXERCISE ANY RIGHT OR THE WAIVER BY EITHER PARTY OF ANY BREACH, SHALL NOT
PREVENT A SUBSEQUENT EXERCISE OF SUCH RIGHT OR BE DEEMED A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR ANY OTHER TERM OF THIS TECHNOLOGY AGREEMENT.


 


18

--------------------------------------------------------------------------------



 


11.13       NOTICES.  ALL NOTICES UNDER THIS TECHNOLOGY AGREEMENT SHALL BE GIVEN
AS PROVIDED IN THE SETTLEMENT AGREEMENT.


 

IN WITNESS WHEREOF, the Parties hereto have caused this Technology Agreement to
be executed in duplicate as of the date written adjacent to the signatures below
by their duly authorized representatives.

 

 

 

HEELING SPORTS LIMITED

 

 

 

 

 

 

Date:

 

 

By:

/s/ Ralph T. Parks

 

 

Name: Ralph T. Parks

 

 

Title: CEO

 

 

 

 

 

 

 

ELAN-POLO, INC.

 

 

 

 

 

 

Date:

 

 

By:

/s/ Joseph V. Russell

 

 

Name: Joseph V. Russell

 

 

Title: Co-CEO

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

[g116381kc13i001.gif]

 

--------------------------------------------------------------------------------


[g116381kc13i002.gif]

--------------------------------------------------------------------------------


[g116381kc13i003.gif]

--------------------------------------------------------------------------------


 

EXHIBIT B

 

“Approved Retailers”

 

1.  **;

 

2.  **

 

3.  **;

 

4.  **;

 

5.  **;

 

6.  **

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

“External Wheel Configuration”

 

--------------------------------------------------------------------------------


[g116381kc15i001.gif]

--------------------------------------------------------------------------------


[g116381kc15i002.gif]

--------------------------------------------------------------------------------


 

EXHIBIT D

 

“Front/Back Removable Configuration”

 

--------------------------------------------------------------------------------


[g116381kc15i003.gif]

--------------------------------------------------------------------------------


 

EXHIBIT E

 

“Approved Manufacturers”

(with specific addresses where manufacturing will take place)

 


1.


**


 


 


 


**


 


 


 


**


 


 


 


TEL **


 


 

 

FAX **

 

 

2.

**

 

 

 

**

 

 

 

Tel: **

 

 

 

Fax: **

 

 

 

Vice General Manager: **

 

 

 

M-Phone: **

 

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

This endorsement forms a part of the policy to which it is attached. Please read
it carefully.

 

ADDITIONAL INSURED – SPECIFIC CONTRACTOR

 

This endorsement modifies insurance provided under the following:

 

PRODUCTS/COMPLETED OPERATIONS LIABILITY

 

SCHEDULE

 

Name of Person or Organization:

 

“Heeling Sports Limited and Heelys, Inc., including all subsidiaries and related
companies of each.

 

Who is An Insured (Section II) is amended to include as an additional insured
any person(s) or organization(s) shown on the Schedule but only with respect to
“bodily injury” or “property damage” arising out of “your products.”

 

The coverage provided hereunder shall be primary and not contributing with any
other insurance available to those designated above under any other third party
liability policy.

 

--------------------------------------------------------------------------------